Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 15 May 2003.
I have a number of announcements which I would like to make to the House
As regards the calendar of part-sessions for next year, I have received from the Conference of Presidents a proposal to hold an eleventh part-session from Monday 3 May to Thursday 6 May 2004.
The deadline for tabling amendments to this proposal is tomorrow, Tuesday, at 4.00 p.m.
The vote is scheduled for Wednesday at 12 noon.
Mr President, I know you are respecting Parliament's wishes concerning the number of part-sessions and our votes at previous plenary sessions on where they should be held, but could you confirm where we are going to have the meeting on 1 May 2004? A number of political groups and parties within this Parliament will decide how they vote on the eleventh plenary and its siting. Their vote will determine whether we meet in Brussels or in Strasbourg on that particular day. There is a precedent for us to meet in Brussels because the part-session on Saturday, 2 May 1998, when Parliament gave its verdict on the Ecofin decision on which Member States should join the euro, was held in Brussels.
I regret that I am not in a position to give you a clear answer, because the current position of the Conference of Presidents is that there is no plan to hold a meeting on 1 May. I regard the absence of this event to be most unfortunate, but that is the current position. There is currently no proposal before us regarding a meeting on that date.
Mr President, I would just like to ask you to check whether, for legal reasons, a fully valid part-session is possible at all after 1 May, as the new Treaty of Nice stipulates 732 as the fixed number of Members. However, as far as I am aware, there are 788 of us. I would be interested to know how the qualified majority is meant to be worked out if there is a part-session in May. I would ask that it be checked whether this proposal is at all legal. Thank you.
The point which you raise is perfectly correct. In the discussions in the Conference of Presidents it was agreed that since we will then be in an election period it would be appropriate to deal with political rather than legislative matters. If we were to deal with legislative matters then the question you raise would be unavoidable.
The final draft agenda as drawn up pursuant to Rules 110 and 110a of the Rules of Procedure by the Conference of Presidents at its meeting of Wednesday 28 May 2003 has been distributed. The following changes have been proposed:
Wednesday
As regards the oral questions to the Council and the Commission on a transatlantic partnership tabled on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I propose to extend the deadlines as follows:
motions for resolutions: 12 noon on Thursday 12 June
amendments and joint motions for resolutions: 12 noon on Tuesday 17 June.
The proposal is thus have the debate this time, and the vote at the next part session.
Mr President, the matter I raised on Wednesday's agenda is linked to the Council's non-participation in the debate on the Nigerian elections, at which the Commission will be represented.
We cannot understand why, when the Council is represented in the Chamber, it will not participate in a debate during which it just so happens that the Chairman of the Delegation of Observers, Mr Van den Berg, who was proposed for that appointment by the Council, is going to report. It is surprising that Council should not want to make a statement about such an important matter, even more so since it is represented in the Chamber.
I ask you to repeat Parliament's request that the Council participate in this debate.
I am happy to repeat the request, and should like to inform the House that to the best of my knowledge the Council will indeed be present. Under current indications, it does not intend to participate in this debate. I shall reiterate the request made in the Conference of Presidents which you have repeated here today.
Mr President, I wish to raise another matter, although I leave it to your wise judgement as to whether, if it gains majority support in this House, it should be dealt with on Wednesday or during the short sitting on Thursday. I refer to the need for information from the Commission concerning the events surrounding Eurostat.
These cases of fraud - which I will describe as matters of suspicion - have not yet been considered by the Members of this House, although they are receiving blanket coverage in Europe's media. Our group requests that we should have a communication from the Commission, on the basis of which we could discuss the Eurostat problem, either on Wednesday, or during the short sitting on Thursday.
Mr President, I understand that the Group of the Party of European Socialists' proposal has been accepted, which is to say that the Commission will participate in both debates, on the Middle East as well as on the illegal small arms trade.
Is now the moment to talk about the point Mr Poettering has raised, or will he submit it later?
It seems to me that the most appropriate way to deal with this would be to take it as a proposal to the Conference of Presidents this week, to see what the groups wish to do, and then to choose to invite the relevant institutions to be here.
Mr President, I think it would be appropriate for the Chairman of the Committee on Budgetary Control to participate, since it is essential to respect the work of this House's committees.
When preparing the Conference of Presidents for this week, could the groups please consult the Committee on Budgetary Control and see whether there is a consensus to move forward with regard to Mr Poettering's suggestion.
Mr President, as you are aware, on 14 June the Convention will conclude its work, on 20 June there will be a Summit in Thessaloniki and we, most appropriately, will be holding a mini part-session in the week between the two events, on 18 and 19 June to be precise.
My group therefore felt it was important that we should hold a preliminary debate on the outcome of the Convention, maybe inviting the Chairman, Valéry Giscard d'Estaing, to be present. I would stress what Mr Barón Crespo said, namely that this does not mean there would be any less need for a more in-depth analysis after the Thessaloniki Summit, carried out according to whatever procedure Parliament decides to follow.
Given the public nature of the Convention's work, I believe it would be politically appropriate to discuss it in this House, even if we are not the first to do so, publicly and transparently at least, and, if possible, in the presence of the Chairman, but even without the Chairman if he is not available.
Mr President, ladies and gentlemen, having considered this matter, our group supports this proposal. We would very much have appreciated it if the resolution of the Conference of Presidents, which was - as I recall it - unanimous, could have been acted on this week, and if the Chairman of the Convention could have visited Parliament this week. I do not know why this has not been done. The reasons for this remain to be clarified, but I would very much welcome it if the Chairman of the Convention were to join us for our short sitting.
Mr President, I thank you for proposing that we deal with the Eurostat affair next Thursday, as well as the flax case, which is also under discussion in the Committee on Budgetary Control, and is attracting public attention.
In relation to Mrs Frassoni's point, I think that, since the members of my political family are in Amsterdam and will be continuing their work in Brussels, we could consult them to gain a fuller knowledge of the facts, and then discuss the issue at Thursday's Conference of Presidents, when we could also repeat our request to the Convention President. I feel that we should debate this on Thursday rather than take a decision at this precise moment.
Mr President, I know that a number of Members of the House had wished to have a discussion with the Convention President in advance of Thessaloniki but he clearly is not going to come, so I support Mr Barón Crespo's suggestion that you put this item on the agenda of the Conference of Presidents on Thursday.
Mr President, I would like Mr Barón Crespo to clarify for us the relationship between the flax case, which is being tried in Spain, and the Eurostat affair. It is akin to my asking us to debate the result of the Madrid city council elections now. There were winners and losers in those elections, but, to be quite honest, I can see no connection between the two points.
Please reply, Mr Barón Crespo, and then we will move from this Spanish tennis match back to our European agenda.
I would like to thank Mr Galeote for his desire for information. Council elections in a country are one thing; financial irregularities affecting the Community budget, which have given rise to reports in this House and related legal actions, are quite another, Mr Galeote. I believe that this does indeed fall within the competence of the European Parliament and that you, who are as concerned as I am for there to be no financial irregularities affecting the Community budget, will also support this proposal. Furthermore, you will support the involvement of the Committee on Budgetary Control and of Parliament in this matter.
I should like to avoid being drawn into domestic affairs. In the light of all current indications, it is improbable that the President of the Convention will be available to appear before any body of the European Parliament before the work of the Convention is complete. Indeed, he has pointed out, as we well know, that the Convention is now entering its own critical moment of definition. He is determined to focus all his attention on that exercise.
We have the option of discussing this at the Conference of Presidents, or, under the Rules, you may press for a vote on it now.
Mr President, quite frankly, I believe it is the European Parliament's duty to be the first to hold a public debate on this subject.
Politics, I regret to say, has its idiosyncrasies, and so I do not feel it would be very wise to put this proposal to the vote now, for it would certainly be rejected. We will therefore wait for all the various exceedingly important decisions to be taken within the Group of the Party of European Socialists, and then we will see whether we shall be able to convince the Socialists to launch the debate, with or without the Chairman, Valéry Giscard d'Estaing.
I would stress that it is not so much a question of deciding our position on the Convention as carrying out an initial assessment of the outcome of the Convention as soon as its work is finished and before the governments can do so. I feel that this is the very least we can do politically, not least for the sake of public opinion.
Mr President, let me just reiterate the point that, as I recall it, the Conference of Presidents resolved unanimously - something it very rarely does - to ask the Chairman of the Convention to join us for this part-session. I do not know whether an official summons or invitation was issued, or whether it was declined. That may well be the case, but I would like clarification - which we are not going to get right now - as to whether, if the Conference of Presidents' resolution was unanimous, that resolution was implemented as regards our procedure, and I would be obliged if we could be given more precise information on the subject on Thursday morning.
Mr President, both Mr Watson's and your own comments would lead one to assume that somehow an invitation was conveyed to Mr Giscard d'Estaing and that he indicated he would not come. Can we not invite him? I know Members would wish to discuss the issue, even if not to decide on it. For yourself and the leader of a political group to invite him and for him to turn you down would imply that somehow he is refusing to come before this House. This is a serious matter.
I can only offer you the facts. He is not here and he is detained doing the work that he is meant to do: chairing the Convention. These are the facts of the matter and I do not want to make any interpretations as regards his willingness to engage with us.
I suggest that we put this item on the agenda for Thursday's Conference of Presidents meeting. We should take note of it from today and then try to make a recommendation, hopefully on a consensual basis, on how to proceed on Wednesday 18 June or Thursday 19 June in Brussels.
The order of business was thus established.
Mr President, as Chairman of the College of Quaestors, I have been asked to help arrange transport to Parliament tomorrow for assistants coming from Brussels.
I would be grateful if colleagues whose assistants are experiencing difficulties in their travel arrangements and, indeed, colleagues in the same predicament, could contact my office as soon as possible. A train leaves Brussels at 7.20 a.m., and we are considering the possibility of arranging transport from Luxembourg, where the train arrives at 10.00 a.m.
Could I ask colleagues who have problems with this to contact me in my office here as soon as possible.
For colleagues who are not aware of it, there is yet another general strike in France tomorrow, so the trains will not be able to get here. I presume the planes will not be able to get here either.
Mr President, I should like to ask your help once more regarding a very human problem: the problem of the Roma refugees from Kosovo. The Office of the United Nations High Commissioner for Refugees and other international organisations admit that these refugees cannot go back to their home country. They are also being deported from Germany and Belgium. My question is as follows: around 600 refugees in the former Yugoslav Republic of Macedonia have been turned out of a reception centre. They made their way to the Greek border and requested political asylum, but received rough treatment at the hands of riot police.
Could you use your authority to contact not only those international organisations, but also the Commission, to confirm that these refugees cannot return to Kosovo? They also have problems in connection with their property in Kosovo and with asserting ownership of that property. The Roma are human beings belonging to the European Community, but are repeatedly being reminded in an inhuman manner that they are second-class citizens. Can we not use your authority to do something about this? I should be grateful to you for your intervention.
I will take up the matter, Mrs Maes. Thank you for raising it.
Mr President, we made a decision earlier that we would have an urgency on Zimbabwe. However, since this Parliament has taken an extremely principled view on this issue, it would be appropriate if you were to find the time to write to the Council to urge it to make a strong statement on the situation, which is in danger of escalating this week into a final showdown between the democratic movements in Zimbabwe and the regime led by Mugabe. There is enormous mass action going on, there has been tear-gassing of people, at least one person has been killed. Morgan Tsvangirai has been arrested as has his deputy Welshman Ncube.
I would ask you, Mr President, to express regret that the Council made a statement very early this morning, which was extremely weak. Certainly, it was not unequivocal in any sense in the way that it dealt with the situation in Zimbabwe. We need strong action and since the G8 is meeting and President Mbeki is there, we need to see our representatives in the G8 urging Mr Mbeki and other African leaders to distance themselves from the kind of actions we are seeing in Zimbabwe at this time.
Mr President, I endorse the remarks that have just been made. When you write to the Council perhaps you could also point out how hopelessly ineffective the Council's own sanctions have been in respect of Zimbabwe and how they need to be toughened up.
I would like to say a word about the situation in Cyprus. For a long time many of us who have wanted reconciliation in Cyprus with due regard to the interests and concerns of both communities have called for some serious confidence-building measures on the part of the international community in relation to Turkish northern Cyprus. In particular, measures need to be taken to lift the wholly unfair international embargo on the north, which has been imposed for so long and which has been directly responsible for holding back economic development.
I wish tentatively to welcome proposals which are anticipated from the Commission to provide a goodwill package of economic assistance, along with measures apparently to lift the embargo. I trust these measures are being made on a genuine basis and that they have been worked out in full concertation with the Turkish Cypriot authorities. Furthermore, I hope that the easing of travel restrictions by the Turkish Cypriot authorities between the two parts of Cyprus will be reciprocated by the Government of the Republic to enable the free movement of all people coming from the north.
Mr President, I would like to draw Parliament's attention to a case of blatant discrimination that is about to take place in the county of Northamptonshire, which I and my colleague, Mr Helmer, represent. The Labour-controlled county council has decided in its wisdom to cut the number of free school bus passes it gives out. However, instead of doing this fairly and across the board, it has vindictively decided to target denominational and single-sex schools.
This Labour council conducted a listening consultation exercise with parents across the county and, out of over 1 120 replies, only 17 concurred with their plans. At this point, 119 parents complained that they felt this policy amounted to either religious or sexual discrimination. Many of these parents have now decided to petition this Parliament.
Mr President, through you, I ask that the Committee on Petitions investigate these complaints as soon as possible, as I am sure that no one in this House would like to see such discrimination tolerated.
Mr President, following on from the comment made by my honourable friend on Cyprus, I should like to say that we must not forget that the northern part of Cyprus has been under Turkish occupation as a result of the invasion in 1974.
Now to my point: just as official spokesmen are admitting that Iraq's famous weapons of mass destruction were no more than the pretext for the invasion, new threats to world peace are emanating from the metropolis of imperialism. The United States Congress has in fact given its approval for research into so-called mini nuclear weapons and for new nuclear weapons that penetrate the ground, causing ten times as much damage. This development comes just 18 months after the Nuclear Post Review calling for ways to be found so that nuclear weapons can be used within the framework of the new American preventive strike strategy. At the same time, Mr Bush himself is making headlines on the continuing campaign against Cuba, with his well publicised message on 20 May, while the United States of America are jamming the country's radio and television network in order to broadcast their cheap propaganda.
As I condemn the foregoing, I wonder what those who directly or indirectly supported and support imperialist aggression have to say. I also wonder to what extent those who called American agents in Cuba human rights activists will articulate even one word in protest against the new escalation of aggression against the island of the revolution.
Mr President, on a point of order, I hope I may be forgiven for raising two relatively domestic matters. Firstly, when I arrived I found my office was furnace-like in its heat: this is not the first time this has happened, but it is particularly acute today. It is really not appropriate to ask MEPs or their assistants to work in these conditions. The air conditioning system does not appear to be working properly.
We set standards all the time which we expect other people to live up to, but the standards in these premises are not adequate. It is not fair to ask our colleagues and employees to work in conditions like that. Could we not get something done to improve it?
Secondly, I cannot be the only one who is increasingly distressed by the amount of often off-colour or even obscene unsolicited email that keeps pouring through the system. Again, it adds an awful lot of work to colleagues who have to delete it every day. I hope we can get something done to make the email system work as it is intended to do - for effective communication and not for that sort of fearful junk!
Regarding the issues of offices and heating, and spam on e-mail, let us revert to you and other Members. Both matters are worth examining.
Mr President, on Wednesday 21 May 2003, I was sent as a European Parliament delegate to the United Nations in New York to speak at the Permanent Forum of indigenous peoples from all over the world, which meets once a year in the UN headquarters. I did, of course, convey the greetings of the European Parliament, and I emphasised the consideration we have given over the past three years to all the indigenous and aboriginal races of the United States of America, Canada, South America, Africa, Oceania and so forth, and all the representatives of the world's indigenous peoples asked me to inform the European Parliament that they are waiting for us to speak out resolutely to support them and to provide practical aid to promote respect for their human rights. Above all, however, they are waiting for Europe to make its voice heard so that it is not just the United Nations which takes any notice of them, for we all know that the Europe of yesterday was responsible for situations which are causing them to suffer today. I hope that you, Mr President, will listen to me personally when I pass on to you the requests made by these peoples to the European Parliament.
Mr President, during the European Union-Russia Summit in St. Petersburg, we faced a cornucopia of totally unacceptable statements from the Council, but even more so from the Commission. At this summit, indeed, Mr Prodi drowned the Chechen question in vodka and caviar. These positions are fundamentally opposed to those of the European Parliament.
I am astonished (I address these remarks to chairmen of groups, and of course also to you, Mr President) that the question of a report by President Prodi and the Council on Chechnya, and on European Union-Russian relations in general, is not on the agenda either for this part-session or for the Brussels mini-session.
Mr President, I would like to point out that the Andalusian fisherman Agustín García has been held in prison in Faro by the Portuguese authorities since 8 May last.
I would like to point out that the means used to arrest him were entirely disproportionate and that he was subjected to excessive violence and poor treatment. A simple offence was handled as if it were a terrorist act. It should be noted that he has been held in preventive detention since then, among dangerous criminals. Furthermore, he is unwell and has not received adequate medical treatment.
The imprisonment of Mr García has already led to a general strike by the Andalusian fishing community and I believe that Portugal is trying to make an example of Mr García, making a simple fisherman, who has only committed this one offence, carry the can for a lack of political will.
Mr President, I would ask you to intervene in order to solve this problem. Perhaps you might be able to contribute to resolving this lamentable situation.
Mr President, there is one problem whose urgency is clear for millions of workers in the European Union: attacks on pensions. This problem is not limited to the workers of France, who will be on strike and holding demonstrations tomorrow: it also concerns the workers of Austria, Germany, Greece, Italy and everywhere in Europe, where governments are trying to raise the retirement age while reducing pensions. Raising the retirement age means that people who have retained their jobs to the end will die in harness, and that people no longer wanted by their employers will finish their active lives on the dole. What can the reason be for this retrograde step on the part of society?
Can the European Union have become such a poor and underdeveloped region that it cannot provide for the twilight years of those worn out by work? I maintain that it is possible to provide proper pensions for all, if more taxes are imposed on employers. I should like to pledge solidarity with all those, throughout the European Union, who refuse to favour capital and who do not agree that it should be possible to possess capital at the expense of salaried employees.
Mr President, I am pleased that Commissioner de Palacio is here, because this will perhaps be of interest to her. I should like to draw attention to a series of serious accidents involving lorries that have occurred in Belgium on the E17, that is, the motorway from Antwerp to Lille, in recent weeks. The cause is always those lorries using cruise control, which is a kind of autopilot enabling drivers to drive without keeping their feet on the pedals. Careless lorry drivers are driving into traffic queues because their reactions are too slow. The balance sheet for the last 7 weeks shows 6 dead and 13 seriously injured, indicating that this is very bad technology. Problems and accidents involving cruise control can be seen all over Europe. The relevant directive on technical regulations for heavy goods vehicles must be amended to contain a provision banning this. Belgium wants to ban cruise control on its territory and should be given the chance to do so. I think that the Commissioner should take the necessary steps.
Mr President, it is with great concern that I note - as do many of our fellow citizens - a decision taken by the US Congress, which makes the implementation of an aid package for Aids amounting to USD 15 billion in value conditional upon the willingness of the recipient countries in Africa to accept supplies of genetically-modified food. Although this composite measure is not legally binding, it is clear to me that it puts African countries under a great deal of pressure.
This, in my view, amounts to a trade policy pursued at the expense of the poorest, and that is to be repudiated! This decision by the US Congress has made that plain, and one wonders how much leverage the biotechnology and agriculture lobbies, with their business interests, are exerting on the American administration's humanitarian aid policy.
There is no doubt that recent decades have seen many millions of dollars poured into the development of genetically-modified seeds, and now, as I see it, every market is to be pressured into opening up to them. Humanitarian aid can, however, be effective only if it does not play second fiddle to commercial interests, and so I would like to ask the Commission what it is contemplating doing about this, or what view it takes of such a development in this area.
Mr President, the rich and powerful of the world gathered in Evian in order to discuss international security, development and economic stability. Basically, they want to coordinate in the face of the crisis plaguing the capitalist system and leading to huge unemployment, poverty and exclusion. They want to consolidate their authority and take further measures to concentrate the wealth of the planet in their hands in any way they can, even with the fear of fanaticism and terrorism which they have created.
The eight are concerned not for the poor and how they live, but with how to stop them rising up against them, against miserable exploitation and injustice, which is why they also took harsher repressive measures, preventing thousands of protestors from coming to express their opposition to the globalisation of capital and their predatory exploitation.
The Presidency and the Commission must make a statement to the House both on the content of the discussions in which they participated and on the repressive measures taken against the protestors, the same and perhaps worse measures that are also being taken for the European Council in Thessaloniki.
Mr President, I believe it is my duty to draw attention to the fact that, only today, 12 African migrants have disappeared, and must surely have died, while they were trying to reach the Spanish coast close to Africa, looking for work. Once again, I think that the European Union will have to take the necessary political steps, doing everything possible to avoid such frequent, terrible disasters.
Mr President, I would like to say a few words about the situation in Guinea-Bissau, which is extremely serious and has been dragging on for some months. The parliament was dissolved last year; the elections scheduled for April have now been postponed until July, and it is expected that they will be delayed further. The situation is extremely delicate and sensitive: the country is experiencing a general crisis - economic, financial, social, political and even military. That is why we placed Guinea-Bissau on this week's agenda.
I would like to express my regret at the discourtesy of certain groups, who proposed that Guinea-Bissau be replaced on the agenda by Zimbabwe without communicating any of this to us; I received this surprise in my office just after I arrived from Brussels. For that reason, I was unable to take the floor just now. I understand the feelings of some of my fellow Members on Zimbabwe. We have always shown our solidarity with those fellow Members over this problem, which is very serious and which we have already discussed four or five times in Parliament. It is important for us to remember, however, that Zimbabwe is not the only country with problems: other countries have them too, and we must find time to discuss them.
We will reschedule this important debate for July; I would appreciate the understanding of my fellow Members. I am certain that a gesture by Parliament will be timely and effective in this very sensitive case of Guinea-Bissau.
Mr President, respect for human rights has proven to be the most effective mechanism for democracy anywhere. This formula asks for an improvement of the actual implementation of the rule of law, meaning respect for such fundamental freedoms as political association and peaceful assembly, the independence of the judiciary, the right to a fair trial and the exclusion of all forms of torture and ill-treatment. This must apply everywhere, the Basque country included.
Now, in a telegraphic manner, I shall put forward some other recent outstanding events concerning human rights in the Basque country, in addition to those you mentioned, Mr President:
Last Wednesday, 28 May 2003, the suicide of a young Basque in a French prison; the case of Jesús María Etxebarría, who has already lost 20 kg and is in the 41st day of his hunger strike; the refusal of several Basque prisoners to use the toilets for almost two months in order to attract the public's attention to their situation - Mr President, you will remember Bobby Sands and his colleagues; the arrest and imprisonment of the Mayor of Ondarrua, Loren Arkotxa, and other elected representatives of Udalbiltza; the Amnesty International report 2003, which refers to the period from January to December 2002, during which Spain kept prisoners incommunicado, a situation which facilitates torture; resolutions of the Bilbao and San Sebastian Lawyers' Associations, denouncing ill treatment in police headquarters; and the banning of 225 local lists of candidates for the municipal elections.
Apparently, it makes no sense in this House to mention the outlawing of Batasuna.
Mr President, I do not know whether Mr Gorostiaga has something to do with this and is also trying to restrict my freedom of speech.
I am very happy that Mr Gorostiaga is concerned about the right to freedom of speech and assembly and I hope that from now on he will also be concerned about the representatives of my party and the Socialist Party assassinated by a terrorist group supported by his political group, which thank God is now defunct. I am sure, therefore, that from now on he will also defend the rights of my political party and the Socialist Party to assembly and freedom of speech.
It is incredible that you are able to speak in this House following the assassination of two members of the national police force, carried out by the terrorist group that you are unable to condemn. I am able to condemn and regret all the deaths that have occurred, including the deaths of the prisoners, whose rights I recognise, except for the right to restrict our freedom of speech and assassinate us in such a despicable manner.
Mr President, I would like to remind the House that elections should have taken place very recently in Northern Ireland and regrettably, unlike in Scotland and the Welsh Assembly, those elections did not go ahead. I would like this House to urge the participants to please come together and hold those elections as soon as feasible. Nature abhors a vacuum and while, hopefully, we will not go back to condemning killings and burying the dead on the island of Ireland, undoubtedly street events will occur with increasing frequency if we do not hold elections. We are all agreed that the way forward is through the democratic process. I hope we can see those elections held very soon.
The debate is closed.
The next item is the report (A5-0193/2003) by Willi Rothley, on behalf of the Committee on Legal Affairs and the Internal Market, on the adoption of a Statute for Members of the European Parliament
Mr President, ladies and gentlemen, we are nearing the end of a long journey, an odyssey that has, from time to time, seen us wandering far afield and sometimes finding ourselves in choppy waters. The attempt has been made to persuade us that this statute was about nothing more than reforming the reimbursement of travel costs, that it was about money and nothing else. A statute dealing only with money, with its reimbursement, and with costs, is not, though, the sort of statute that the European Parliament needs at the present time.
We were told that primary legislation would run aground on the cliffs of the Council, and that our ideas on tax law would drag us down to the depths of the ocean. Now, if I may pick out these as examples, I think that we have good arguments on our side. The two problems that remain to be resolved are taxes and primary law, and - as far as taxes are concerned - the Council thinks it can leave it to each individual Member State to decide whether or not it wants to levy an additional national tax. It so happens that, in 2000, the three legal services - those of Parliament, the Council, and the Commission - met to discuss this issue. The minutes of their deliberations record their conclusion that they could find no justification for a derogation for a Member State, and then they continue in the following terms:
So what the Council is now proposing to us is precisely what the three legal services unanimously ruled out. It is obvious that we cannot go along with this!
There is a similar situation as regards primary law. Why is it that this House is in this difficult position? It is because, in 1976, when the Act concerning the election of the Members of the European Parliament by direct universal suffrage was introduced, the Council fought shy of harmonising the general conditions applicable to the exercise of the mandate. It found that too much of a hot potato. That is why the European Parliament retained the structure of a parliamentary assembly even after it started to be directly elected, a structure it retains to this day. The object of this statute is to break down this parliamentary assembly-style structure and for us to become a real Parliament. That is what the Statute is for!
The fundamental issue is of whether this European Community is a real community or an international organisation. If it were merely an international organisation, then the Council would indeed have the prerogative as regards Members' privileges and immunities. The question as to whether or not we should now regulate MEPs' privileges and immunities boils down to the question of whether this European Community is a community or an international organisation, of whether we are a parliamentary assembly or a parliament worthy of the name. That is what it is about!
(Applause)
The rules we have now date back to 1965, when the Protocol was introduced. In that year, Charles de Gaulle beat Mitterrand to win the French presidential elections, and it was in that year that the first contraceptive pill was put on the market.
(Laughter)
And now the Council - it is apparently the Council, although I am unsure, as it used to be only the Permanent Representatives who dealt with these matters - is trying to tell us that it is these rules by which Parliament should continue to be governed in the future, almost a quarter of a century after it was first directly elected.
If we do not get to grips with this issue now, then when is it going to be dealt with? After all, it is not as if the Council thought that the system of privileges and immunities had to be reformed. It expressly confirmed that only last year, when the uniform right to vote was introduced. It is clear that the Council sees this as a long-term solution, and of course Parliament cannot accept that.
As I have said, the Council has not previously given this issue its serious consideration. The governments are showing themselves to be something less than interested in it. That is why it is no bad idea to say that the Statute should enter into force at the same time as the European Union's new constitution. We would then have a guarantee that both the Council and the Intergovernmental Conference would do intensive and serious work on this topic, and also that the issues of taxation and of primary law would be discussed at intergovernmental level in an appropriate way.
If we now dispense with these rules - which we do not want to come into effect, something they can of course do only after those provisions in the Protocol that are contrary to them have been suspended - then we will remain, for an unforeseeable period of time, in the Council's Babylonian captivity. That is what this Statute is about!
I am very grateful to the Bureau for coming up with rules on the reimbursement of costs, general expenses, the daily subsistence allowance, and the lump sum for staff. That was very helpful and a step in the right direction. I am very grateful to you, Mr President, generally, for having taken more trouble over this Statute than any previous President. I would like to take this opportunity to thank the PPE-DE Group's Mr Lehne,
(Applause)
who, with his criticisms, his solidarity, and his reliability, has been with this project every step of the way. Many thanks for that, and many thanks to you all!
(Applause)
. (ES) Mr President, I shall be very brief. I would like to say that this is a complex issue. Clearly we are talking about an issue which has not changed since 1965, despite the spectacular progress which has been made in the institutional elements of European integration and particularly with regard to the capacities and duties of Parliament, such as its means of election. Nevertheless, we have been unable to adapt the Statute for Members of the European Parliament to today's circumstances.
As a former Member of this and other parliaments, I understand the importance and the implications of the Statute for Members and of the report presented to us today by Mr Rothley. I would like to congratulate him on his work and, on behalf of the Commission, wish him the best possible results. We hope that tomorrow there will be a concrete response so that we can vote on this matter.
Our objective is to cooperate actively so that, ultimately, we achieve an agreement that might be accepted by the Council, because otherwise we all know that it will serve little purpose. We hope to be able to achieve this agreement once and for all.
Mr President, I am deputising for the draftsman, Mr Wynn, who has unfortunately been delayed. If the Statute for Members is to be implemented, an agreement as to the rules applicable between Parliament and the Council is not enough. What is also required, of course, is for the budgetary authority to make the necessary financial resources available. Those of us in the Committee on Budgets have therefore gone through the proposal for a new Statute and tried to analyse the budgetary consequences. Unlike at present, the draft budget would mean future expenditure having to be taken out of the EU budget. In view of this, we have now also created a budgetary structure for this purpose, a new Chapter l02 ('Reserve for the Statute for Members').
Parliament has until now kept its expenditure within the self-imposed ceiling of 20% of heading 5 ('Administrative expenditure') of the financial perspective. We have also said, however, that, if more is required in order to cover expenditure related to the Statute, enlargement or other important objectives, we do not necessarily need to respect this 20% ceiling for ever. It now remains for us to see how high the costs of enlargement, buildings policy etc. will be.
Until now, of course, the idea has been already to begin entering the appropriations for the Statute in the 2004 budget in order at least to cover expenditure for a second half-year. That still applies inasmuch as the rapporteur's idea is not taken up of postponing adoption of the budget until we are able to accept the Constitution. If the idea were, in fact, taken up, appropriations in the 2004 budget would not of course be appropriate.
All that has really caused us concern up until now is the point concerning everyone's right to direct interpretation which, strictly construed, could have entailed unreasonable costs. I appreciate, however, that a compromise with the rapporteur is on the way, meaning that the proposal is now in accordance with the estimates for the European Parliament's budget. The conclusion of the Committee on Budgets is therefore that the possible consequences of the aforementioned decision for the budget are compatible with the ceiling of heading 5 ('Administrative expenditure') of the financial perspective, without this needing to entail any restrictions on other contributions to the policy under heading 5.
Mr President, I would just like to start by expressing my gratitude to Mr Rothley, who has, with almost boundless patience, steered this tanker through the sandbanks ever since 1998, and has done so in a way that commands admiration.
I also think that, without him, this tanker would have ended up on the rocks more than once. Mr Rothley, in his speech earlier on, addressed in a few words the important issues, some of them of a constitutional nature, that this statute raises. I would like to say something about some rather more down-to-earth problems.
I also believe that the statute, as it has emerged, is a very balanced piece of work. In the Committee on Legal Affairs, we were, essentially, guided by the instructions that we had been given by the experts and wise men that Parliament had mandated. The fifty per cent of a judge's salary that is at issue here corresponds, more or less, to what an Austrian, French, German or British MEP currently receives, after health insurance and old age pension contributions have been taken into account. It is less than what our Italian Members currently get, and so I would like to express my thanks to them for their understanding and for their willingness to accept a reduction in income, as it were on behalf of future Italian MEPs and in the interests of common European rules.
In addition, I would like to thank MEPs from the Greens, the European United Left and the Liberals, who have not, in this part-session, submitted any amendments aimed at reducing the 50% or resubmitted the amendments put to the Legal Affairs Committee, as I believe there to be no objective argument against what it has produced. This has been unequivocally confirmed by the wise men, from whom we received clear guidance.
There is, however, one amendment tabled by a number of Members who basically want future MEPs' salaries to be based on those of their national counterparts. I regard that amendment as nonsensical, to put it mildly. The fact is that the whole point of the statute is to create equal conditions for this country's parliamentarians in accordance with Article 190 (5). It follows that those who submit such amendments must, in order to be consistent, be opposed to the statute as a whole, in that they in fact seek to retain the legal status quo.
Let me turn now to the issues of primary law. A number of Members have tabled amendments - Amendment No 28 is one example - aimed at adding to the Statute the old protocol on privileges and immunities. That, though, makes no sense. For example, Amendment No 28, which I have just mentioned, refers to MEPs' customs privileges, which, as we are living in an internal market, no longer exist. That shows how old this law is. This issue calls for new law. I might add that it is also the case that the way is now at last clear for us to have transparent rights to indemnification. This is something on which the Bureau will decide.
I will conclude with an appeal to the Council, which now has a real opportunity to ensure that we get a forward-looking Statute for Members of the European Parliament. Putting it simply, it must act swiftly to approve what this House has decided, and it should not block a decision by using flimsy and superficial arguments on tax law that have all been conjured up from nowhere. What I expect of the Council is that it should, as soon as possible - by which I mean before the elections - decide in favour of what Parliament demands. Once we have taken our decision tomorrow, the next move will be for the Council.
(Applause)
Mr President, I am very happy to be here today to support the work carried out by the rapporteur, Mr Rothley, and I would like to join Mr Lehne in thanking Mr Rothley for his work.
As Mr Lehne has said, Mr Rothley's proposal is balanced and received the support of a broad majority of the Parliamentary Committee on Legal Affairs and the Internal Market. I believe it should be adopted in plenary.
A total of 36 amendments have been tabled in plenary. Mr Lehne has referred to them. There are not too many for a subject such as this, but the Group of the Party of European Socialists has decided to support the rapporteur's direction as a whole, with some of the amendments which the rapporteur has also suggested to us in plenary today, so that we might remedy some of the flaws that were still present in the final version of the proposal.
As the rapporteur has said, the aim here is essentially to create a Statute that allows Members of the European Parliament to be recognised, not as an extension of the various national parliaments, but as representatives of the peoples of the European Union as a whole. Mr Rothley said that the European Union is more than simply an international organisation and that, consequently, the Statute for Members of the European Parliament should be based within a Community framework rather than a national framework.
That is what we are currently addressing. It is not a simple decision on remuneration. Our current, somewhat flawed, system supplements the flaws in national legislation with Community legislation on allowances, which has been the subject of a great deal of criticism. I believe that if we adopt the rapporteur's proposal, if the Commission also adopts it and, in particular, as Mr Lehne has said, if the Council adopts Parliament's proposal, we could soon have a Statute which would effectively allow Members of the European Parliament to be differentiated from members of national parliaments, with their own status, which would be appropriate for the kind of European Union that we are currently trying to create.
Mr President, I hope we do not have to come here again to talk about our employment conditions. When I looked at the UK press over the weekend I could not recognise myself or indeed any of my colleagues in the lurid descriptions of our supposed lifestyles and endless perks. Many journalists have telephoned me with the opening line 'Oh, so you are about to vote yourself a 25% pay rise.' When I explain the whys and wherefores, they suddenly lose interest, it is not an interesting story any more. Surely this is the point. Our conditions of employment and our expenses should not be the story, they should be transparent, a matter of public record: proper recompense for a job well done and reimbursement for monies paid out in doing that.
Colleagues, I believe this is our last chance to reach the stage where we are no longer the story, but our work is. We have a package before us that in most ways represents a compromise for all of us. It is a package that should get through the Council if we are reasonable regarding items of primary law, but the Council too must compromise over tax.
Some Members of this House may be uncomfortable about the level of salary: for some it is too much, for some too little, but finally we seem to have a figure that we can all just about live with. Then the expenses: again at last we seem, thanks to your work, Mr President, to have a proposed system that is much more transparent than hitherto. For some it may not go far enough, but it is a vast improvement.
There will have to be some compromise and understanding on all sides. What we will have finally established, the big prize, is a single statute for MEPs. This is our last chance. It was hard enough to get here, and the circumstances will not arise again. We have a chance for interest in this House to focus on our work and not our pockets. I hope sufficient numbers of us will have the courage to bend a little and vote for this package and the amendments by the ELDR and other groups.
Quite frankly, colleagues, although I pay absolute tribute to the work of our rapporteur, I do not want to listen to him in committee meetings on this subject for another five years. His very considerable talents and our time could be much better employed on other legislative work which directly benefits all Europe's citizens.
It is now five years since Parliament embarked upon the negotiations concerning the Statute and, for some of my fellow MEPs, this is a significant political process that, at one and the same time, secures Parliament's power and legitimacy, with Parliament's right to adopt its own statute an expression of a federal, European democracy. For others, however, it is a farce of almost surrealistic dimensions.
Behind the democratic principles of parliamentary self-determination, we in fact find another agenda, one as prosaic as MEPs' personal financial interests. It is difficult to make democratic principles credible when the real agenda is MEPs' own money.
This Parliament has no impressive, democratic legitimacy to begin with. The turnout in every single election has been low. In a democracy as rich in tradition as Sweden's, turnout at the most recent election was less than 35%, and in the UK was less than 24%. I can assure you that this shaky legitimacy would be further undermined through the adoption of the proposed Statute. At least in the Nordic countries, people find it completely baffling that the Members of this Parliament are to be paid significantly more than national parliamentarians, especially when we are also safeguarding the possibility of maintaining or reintroducing the absurd expense systems which, in the Nordic countries, have been central subjects of criticism. Certainly, the Praesidium decided last week that travel expenses would be reimbursed as per account rendered, but Article 29 states clearly that the current absurd systems can be reintroduced.
I would also observe that the issue of the national taxation of remuneration has now entered its final phase. At least for the Nordic governments, that is a crucial issue. The point is, of course, that national taxation would possibly be in conflict with EU law, and so the problem has not been solved.
Those of us in the Danish People's Movement are unable to cooperate.
Mr President, I only partly agree with Mr Krarup. I agree with him in the sense that there is a democratic crisis. This Parliament is in a crisis because we come under permanent attack by many of the public media in all the Member States for the indefensible state in which we are made to work at the moment. We all know that people in this House doing exactly the same job are paid a huge range of different salaries for it. There is only one thing which has made this tolerable. That has been an expenses regime which would otherwise be totally indefensible because it is absolutely untransparent.
We are greatly indebted to Mr Rothley for bringing us so far down the road. We must take the step that will make it possible for this Parliament to stand tall and stand legitimate with a proper scheme on a common salary and a common, defensible and transparent expenses regime.
Putting it quite simply, I would like to see to it that we have a system that can be understood, that pays people the costs they incur and that pays us all a fair day's wage for a fair day's work. It should be slightly smaller but it would just have been gesture politics to retable the amendment we put in the Committee on Legal Affairs and the Internal Market since it was obviously not going to be carried.
I respectfully disagree with Mr Rothley on the issue of privileges and immunities. I would like to see it in the Statute in something like the way he suggests, but frankly the provisions there strike me as much too sweeping, covering far too much. Immunity in these Berlusconi days is a difficult concept and we should not challenge our electorate. It is better to stick with the regime that we have, with the primary law that we currently have. Most of the amendments that we, the liberals and others have put forward seek to keep that basis for immunities. With these crucial amendments, the resolution can be carried.
Finally, with great respect to everybody here, I do not regard myself here as an employee of the European Union: I am a representative of my constituents. I do not ever wish to pay tax on my income at a different level or on a different basis from my constituents. The permissive Belgian compromise that would let Member States bring a Member's taxation liability to the level of his constituents is a good one. I hope that we can find a way of making it legally valid.
Mr President, the debate on a Statute for Members has now been running for five years, since the Treaty of Amsterdam. Before the European Parliament elections in 1999, Parliament and Council seemed unable to agree. In a year's time the elections are coming around again. Will there be unambiguous rules in place regarding the legal position of Members then? I fear that that will possibly not be the case.
The Rothley report still contains elements which are controversial as far as the Council is concerned, but, even worse, there are amendments which would postpone entry into force until 2009. Does the European Parliament really think that this is the way to seek the confidence of the electorate in May and June of next year? The rapporteur has shown himself to be a tough negotiator over all these years. Why is he putting the matter on the line, however, by describing not only the position regarding primary and secondary law, but also the privileges and immunities, because the latter constitute primary law. It would be a good thing if a majority tomorrow supported the series of amendments by the Group of the European Liberal, Democrat and Reform Party and others to abolish these.
What is really important is that all Members receive equal remuneration. As far as we are concerned, reimbursing travel costs on the basis of the costs actually incurred is even more important. The latter is essential if we are to be able to face the electorate, and therefore we must do something about this quickly. What do we see, however, but amendments proposing waiting for a new Treaty, or until 2009. With all due respect, this does not make any sense. 25 years after the first direct elections, it is high time we cut the Gordian knot on this issue; it is high time we put the interests of Parliament's work above our personal interests.
Mr President, ladies and gentlemen, as you are all aware, the issue of the Members' Statute has been on Parliament's agenda for countless years now, and, like other Members, I am doubtful whether, despite tomorrow's vote, we will succeed in resolving the matter completely under your presidency, President Cox - which is not to say that I do not hope it will be possible. We Radicals have consistently maintained - and continue to do so - that, with the Members' Statute, we need to look beyond the scope of Mr Rothley's report, to look beyond the administrative, bureaucratic status of European Union employees, to use Mr MacCormick's expression, and consider the rights of MEPs, first and foremost. It is intolerable, for instance, that, after 25 years of direct election, MEPs should still be forced to bear the consequences of the decision on the location of Parliament's seat. It is intolerable that they continue to be denied the same rights as national members of parliament, such as the right to visit prisons and other rights related to the electoral mandate to represent the European people.
I hope that, pending the outcome of the European Convention, the Rothley report will spur us on to launch a wider debate on the need for the MEPs of the 25-Member State Europe to be granted, in addition to administrative status, rights which make them genuine elected representatives of the European people.
Mr President, a Committee chairman can only feel great satisfaction at seeing colleagues congratulate each other, as Mr Rothley and Mr Lehne have done, on work carried out under his guidance. I am genuinely pleased because we have been working on this project for years. In actual fact, when I had the honour of taking on the chairmanship of the committee, I found areas of strong disagreement which it has only been possible to resolve through debate.
As you can see from the speeches, we have worked together harmoniously, never losing sight of two important things: on the one hand, our desire to support the constituent process which is to give shape to a Parliament, its rights, responsibilities and privileges, and, on the other, the fact that the provisions of the Treaty are antiquated and obsolete, as Mr Rothley explained clearly, dating from the sixties, when Parliament was just a consultative assembly.
Mr Rothley's draft, which we are about to adopt, seeks to lay down a new legal framework for the European Parliament and rules governing the exercising of its mandate. I too want to stress that it really is a Statute for a genuine Parliament, which covers not just the financial side of things and, if I may be so bold as to mention it, remuneration, which were fairly minor issues on which the debate in committee had reached an impasse, but the structure and organisation of Parliament's function, role, characteristics and mandate as well.
I would like to be able to quote a major point of a report dating from 1986, which was tabled by Mr Georges Donnès, a great liberal. As far back as 15 years ago, this report stressed that the European Parliament was an institution destined to play a crucial role in the Community's activity and in the process of producing Community documents, and that there could therefore be no opposition to changes deemed to be necessary for the Community bodies. Even then, it was clear that some bodies would have to undergo a process of change.
As regards the possibility of genuinely equal conditions of immunity for all the Members of Parliament, the author of the report wondered whether it would not be possible to define a position of genuine autonomy and immunity for Members of the European Parliament as such, for as long as the current distinction made in Article 10 of the Protocol - which we are now attempting to amend - was preserved.
It can be inferred from the report I have just mentioned that such equal treatment is necessary not just to avoid the negative psychological effects of there being first and second class MEPs, but also because it is the fulfilment, a good sixteen years later, of a dream, a plan: making the Parliamentary institutions independent of other powers through the protection of the individual Members. This protection concerns our work and the image we want to give Europe of MEPs who, after many years, first and foremost after this Parliamentary term, through and under your presidency, are establishing a firm point of reference, which, not least, can only benefit enlargement by giving MEPs the effective role they should have.
Mr President, this report is all about bringing respect back to this House. We should not forget that this is only the halfway stage, because when this report leaves here it has to be approved by the Council.
The principle behind this report is good: equal pay for equal work. However, I have to ask whether we are all equal. According to some of the amendments tabled, I do not think we are. One of the amendments talks about the considerable economic differences which exist between the existing Member States and the accession countries. Is it not the case that there are considerable economic differences even within the 15 Member States? So when we set out the principle of equal pay for equal work, the 10 accession countries do not fit into that principle. So we have got this wrong.
The big issue for me is the whole question of the expenses. I congratulate the working group on coming up with a formula. Transparency in expenses is essential. We must stick to the principle of travel at cost. That is an issue which is in our hands and we can approve it without going to the Council. Let us not squander it and let us not waste it.
Mr President, our aim today is to remove all those rules that make our work ridiculous. We must also appreciate the work done by our President to improve Parliament's reputation. Ladies and gentlemen, I therefore appeal to you not now to permit the use of legal quibbles, hair-splitting and primary laws to prevent what in this case is most important, namely that everyone who votes in the European election in 2004 should do so with pride and that our work should be easy to understand and our rules transparent. That is what is most important. Even though we all believe there are details that are not quite perfect, we must adopt a global perspective and take the opportunity that now exists and that many previous speakers have said will not perhaps be there again.
A vessel runs aground if its crew has a false perception of the seabed. I am afraid that many people have a wrong idea of what is possible. We must use a proper map, a genuine maritime-style map. The correct way forward in this case is to approve the liberals' and others' amendments. That is the right course to follow.
Mr President, what this boils down to is that this Statute for Members of the European Parliament, with which we are dealing, is a never-ending story, and the way in which it has gone backwards and forwards, backwards and forwards, in this House for years on end, actually passes all understanding. I cannot do other than agree with the rapporteur when he says that, politically speaking, the core issue is whether we are a parliamentary assembly or a Parliament. If we consider how it is that the European Convention is discussing the Constitution, while we have for decades been unable to sort out the issue of the Statute for Members of the European Parliament, then the public will have every right to ask just what is actually going on here.
It has often been my experience that the public are quite amazed by the differing salaries paid to MEPs for their work, and, above all, by how large the differences are. I am certainly in favour of this one House, by way of a Members' Statute, adhering to the principle of 'equal pay for equal work'. It goes without saying that I also expect the Council to take up this issue and very speedily take the decisions that will enable the Members' Statute to enter into force with the minimum of delay.
I wish to associate myself with those speakers who have made reference to the issue of reimbursement. The fact that, in future, it will be our actual travel costs that are reimbursed is something that I see as being a core issue in terms of the credibility of the work done by this House and by us ourselves. I want briefly to discuss Article 20 of the Statute, which deals with old-age pensions. Our group has very lively discussions around this issue, as we, of course, cannot do other than note that discussions are going on in many Member States about raising the retirement age, and by a substantial margin. This goes hand in hand with an attack on social security systems. The proposal for the Statute, however, provides for us to have a retirement age of 60, which is low indeed. I believe this to be a contradiction, and one that we will be unable to explain to the public, and I see the application of differing standards to the pensionable ages of Members of this House and members of the public as amounting to privileged treatment.
Mr President, this report is not about drafting the most ideal version of the Statute for Members. It is now about taking the negotiations with the Council a step further, and I am starting to despair of this. The Commissioner, Mrs de Palacio, said that spectacular progress had been made in other fields, but that that was not the case here. In my opinion, that is very true. Why was the Belgian Government's compromise involving a supplementary national tax rejected? Why do the major groups persist in wanting to regulate the new immunity and rules in this Statute? Why must the language regime, too, come up for discussion in this Statute? This contamination makes the negotiations too difficult. Objections of principle are all very well, Mr Rothley, but an acceptable agreement is even better; not only for the sake of principle, that is to say, a European rule for Members of the European Parliament, but also in order to put an end to the current questionable expenses practice.
Last week, the Bureau adopted a new rule which will enter into force when the Statute does. My group grades the present rule an emphatic 'unsatisfactory', but gives the new one a good seven out of ten. It is true that we find the tiredness surcharges absurd and regrettable, but we welcome the fact that travel costs would be reimbursed only on the basis of the costs actually incurred. That is a considerable step forward. If an agreement on the Statute is rendered impossible, we are back to square one as regards the travel costs, too. That cannot be the intention ... can it?
I do not wish to intervene in the debate, but when that issue of the time allowance was discussed at great length in a working party, the idea was first commended to the working party by the Eminent Persons' Report to this House in June 2000.
Mr President, ladies and gentlemen, I see this debate and the resolution as being about self-respect. This Parliament has been directly elected for twenty-four years. In a year's time, these direct elections to Europe's citizens' chamber will involve the citizens of twenty-five Member States of the European Union. In a few weeks' time, the Convention on the Future of Europe will be presenting a draft treaty for a European Constitution, and the next Intergovernmental Conference will be getting underway.
There are important roles to be played by parties - including European parties - by the European Parliament as the only EU institution directly elected by the European public, by the citizens' representatives, all of which are an important part of the European project. To this day, nevertheless, there is no Statute for European Political Parties; despite that fact, there is to this day no Statute for Members of the European Parliament. The time for them has come; indeed, the resolution is overdue, and I tell you that today's debate is important, because it is not only the Council that needs to do its homework on many issues - we do too, transparently, determinedly, comprehensibly, and in full awareness of our responsibilities, and, if the game of ping-pong is to be brought to an end, then it has to be spelled out that we decided that seven hundred MEPs were sufficient; it was the Council, in Nice, who arbitrarily increased our number. We are enacting the Statute for Members of the European Parliament on the basis of a report produced by outside experts. So far, the Council has not made the choice as to whether to go for a uniform European Statute or twenty-five differing assessments of the same work, and so, to put it briefly, our development from a parliamentary assembly into a European Parliament has not yet been completed.
The public nature of this debate also means that we have to openly address the point that no member of a national parliament - exceptions prove the rule - travels as much as we do. No national parliament has more democratic freedoms than we do. No national parliament is as consistent as we are in increasing the amount of work it does. Although nobody can say that he does not need to improve, to become more efficient and more professional, most of us in this House do good work, work that has a value of its own and requires framework conditions specific to itself. In the coming weeks, the new European order will come into being. This will also involve a new role for the European Parliament and the revaluation of its freely elected members. All these things justify a transparent and uniform statute for the Members of the European Parliament. There is nothing to be said in favour of deficient self-confidence or of populist self-laceration, nor indeed of superciliousness or arrogance. It is important and right that the fundamental issue that Mr Rothley and I have raised should be decided rather than continuing to be postponed. Ladies and gentlemen, let us, with all the representatives of the Member States, not be afraid of making decisions or of the decisions that may be taken.
Mr President, it seems that this time we are genuinely making progress and we are going to take an important step in solving one of the most flagrant anomalies that characterise the functioning of this House, by achieving something as simple as each and every Member being subject to the same system.
It goes without saying that the text proposed by the rapporteur, Mr Rothley, whom I congratulate most sincerely, is a balanced text and naturally we are going to give it our full support. This fact, however, does not prevent me from making a few comments.
In my country we say that military justice is to justice in general what military music is to music. There are times when I think that this Parliament is to a parliament what military music is to music. Tell me, ladies and gentlemen, if in any parliament of any Member State you are subject to the rules to which we are subject in this Parliament or whether it would be acceptable for any parliament to be subject to the degree of control and monitoring - for example in areas as important as drawing up its own rules - to which we are subject with the intervention of the Council. This, therefore, is not acceptable.
I understand that there is cause for debate here, such as the subject of tax, and I believe we could debate this within this House. What I would like, however, is for the result of this debate to be the final decision, rather than, regardless of what we decide here, always having to be subject to the will of a body, the Council, which, ultimately, is only partially legislative, and to the will of the governments of the Member States.
Mr President, the starting point of this debate is incredibly simple. It is that the terms and conditions of Members of this House are not satisfactory, either from a Member's or from the public's point of view. Not only should MEPs receive a fair day's wage for a fair day's work, we should be taxed on the same basis as those who send us here. As a number of speakers have already said, we are not civil servants - we represent the citizens of the four corners of the European Union, here at its centre. The arrangements put in place should be appropriately drawn up and transparent, and the expenses regime which is back-to-back with them should not be disguised remuneration, and in particular travel should be reimbursed on a cost basis.
Although politically, expenses and remuneration are two sides of the same coin, their legal bases are distinct. We must not be pompous, hypocritical or self-serving about this. For obvious overriding political reasons the Council and Parliament must reach a political agreement about the two together. If either steps back from this it is breaking faith with the electorate and is culpable of wrecking the process.
As a Member, I am sick and tired of cheap jokes about the 'gravy train': let us recall that the basic salary we, the UK Members, receive is, so I am told, about the same as that of a decent-sized supermarket manager in a provincial town. Such jibes degrade Parliament as an institution and the European Union as a political process. Quite simply, I say, let us stop the talk and sort it out, because if we do not, we demean ourselves and degrade the process of which we are part.
As far as the contents of the Rothley report are concerned, we British Conservatives have deep reservations about some of them. The only way to break this impasse is to vote for the report as a whole, to take the process a step forward. We shall continue to work for a final outcome which will meet with our stated policy requirements. The immediate priority is to stop talking incessantly about the Statute and take some steps to do something about creating it.
Mr President, the new rule the Bureau adopted last week stipulates that only travel costs actually incurred will be reimbursed. That is good news, and is also largely thanks to you. There is a fly in the ointment, however. The new rules will only enter into force when the Statute does. The chance of that ever happening is very small. The draft Statute provides for a common salary for all MEPs, but the proposal also stipulates that MEPs will pay European income tax from now on. That is unacceptable to many Members, myself included. I live in the Netherlands, I was elected by Dutch people, I use Dutch public services, and I therefore wish to pay Dutch taxes.
Two years ago, there was a consensus on that point between the Council and Parliament. Member States would be given the freedom to supplement European taxes with national taxation. The rapporteur has swept that compromise off the table, however. Thus, the proposal does not stand a ghost of a chance, and everyone in this Chamber knows that. Last week's decision by the Bureau will not enter into force, therefore, and we will be back to square one.
At a time in which budgets are under pressure and citizens are having to tighten their belts, we are opting to live it up, with outdated expenses rules. Although it may have been naïve of me to think that it would indeed be possible and that the political will existed, I sincerely hoped that within my own group, of all groups, a majority would opt in favour of the public interest and against self-interest. Unfortunately, that is not the case.
Mr President, it is important for the European Parliament to obtain a Statute governing MEPs' conditions. It is also important for us to obtain a system that is transparent and that our electorate can scrutinise. What, above all, have been stumbling blocks for us, as Swedish Social Democrats, are the cut-and-dried travel allowances, the salary level, the Community tax and the lack of transparency. We have set down a number of absolute requirements as conditions of our supporting a new Statute for Members: firstly, that we can continue to pay tax in Sweden; secondly, that there be reformed travel allowance systems based upon actual expenses; and, thirdly, that we obtain a system that is open, that can be monitored and that our electorate can scrutinise.
The proposal now before us contains a great deal of what we wished for, but it departs from what we want on one crucial point, namely when it comes to the possibility of paying national tax. In the vote, we shall support an amendment aimed precisely at retaining the right to pay national tax. If this proposal is rejected, we shall unfortunately be forced to vote against the whole proposal.
Mr President, on behalf of the French socialist delegation, I offer our full support for the draft Statute for Members proposed in Mr Rothley's report.
The success of the enlargement process renders the adoption of this report even more urgent. We approve of the approach taken in it and its underlying principles, above all those of openness and equal pay. The transparency of the system through which Members are paid must be increased: citizens are far from unconcerned about this issue. They demand answers from us.
We should, moreover, apply the principle of equal pay for all Members as rigorously as possible. In order to put this principle into practice intelligently, allowances need to be adapted to reflect differences in living standards among the Member States. This is the means by which we will achieve truly equal pay.
Similar mechanisms for adjusting pay according to the location of the workplace already exist for European officials, and are considered fair.
The French socialist delegation has accordingly tabled an amendment to Article 16 of the draft Statute to this effect. We invite you to join us in supporting it.
Please allow me to make an appeal to caution: democracy has a price, as we all know, and citizens must understand that. I would like to close by saying to you that this Statute, although not perfect, is a step forward, a step towards true European democracy. I hope that the Council will respect Parliament's work.
I should like to thank all those who have taken part in the debate and the Commission for the positive tone of its contribution. In particular, I thank the rapporteur for his endless endeavour on behalf of the House in this regard.
The vote on the draft decision will take place tomorrow, Tuesday, at 12.30 p.m. and the vote on the motion for a resolution will take place on Wednesday at 12 noon.
The debate is closed.
The next item is the joint debate on the Commission statement on competition policy in respect of decommissioning funds and
4 recommendations for second reading:
A5-0136/2003, on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position of the Council with a view to adopting a European Parliament and Council directive on common rules for the internal market in electricity and repealing Directive 96/92/EC (15528/2/2002 - C5-0034/2003 - 2001/0077(COD)) (Rapporteur: Mr Turmes)
A5-0135/2003, on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position of the Council with a view to adopting a European Parliament and Council directive concerning common rules for the internal market in natural gas and repealing Directive 98/30/EC (15531/2/2002 - C5-0035/2003 - 2001/0077(COD)) (Rapporteur: Mr Rapkay)
A5-0134/2003, on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position of the Council with a view to adopting a European Parliament and Council regulation on conditions for access to the network for cross-border exchanges in electricity (15527/2/2002 - C5-0036/2003 - 2001/0078(COD)) (Rapporteur: Mr Mombaur)
A5-0132/2003, on behalf of the Committee on Industry, External Trade, Research and Energy, on the common position of the Council with a view to adopting a European Parliament and Council decision laying down a series of guidelines for trans-European energy networks and repealing Decision No 1254/96/EC (15767/2/2002 - C5-0033/2003 - 2001/0311(COD)) (Rapporteur: Mr Clegg)
Mr President, ladies and gentlemen, I believe that today's debate is an important one. We are about to enter the final phase of the legislative process relating to the range of measures on the internal energy market.
I would insist that I consider it important to bear in mind that this package is emblematic within the Lisbon process, the objective of which, we must remember, is to create a more competitive Europe, with an economy which by 2010 will place the European Union at the cutting edge of international economic activity, with a knowledge-based society, full employment and also respect for the environment.
I would particularly like to stress the extremely positive role the European Parliament has been playing throughout this procedure, in the quest for the result which I hope we will achieve during this part-session. The European Parliament has always firmly supported the Commission in its efforts to create a competitive and integrated internal energy market, which furthermore means moving beyond national markets.
I would sincerely like to thank the three rapporteurs, Mr Turmes, Mr Rapkay and Mr Mombaur, for the fantastic job they have done. And I would also like to mention the shadow rapporteurs and the other members of the committee who have participated actively over recent months in particular in order to achieve this positive result; I would particularly like to express my gratitude for the efforts of the delegation which has been negotiating within an informal tripartite dialogue so that we could hold this discussion today and on Wednesday reach an agreement in this Parliament allowing us to achieve a definitive text.
The compromise we are reaching does not differ substantially from the Commission's initial proposals. What is more, these proposals have subsequently been reinforced by a series of points following first reading by Parliament, particularly with regard to the public service aspects laid down in the Directives. Once this series of measures has been established, all European Union consumers will be able to choose their provider from 2007. Small consumers will not therefore be deprived of this right and of these internal market advantages.
From a structural point of view, many of the obstacles to fair competition will be removed, in particular the lack of independence of system operators and the absence of effective rules. At the same time, the public service requirements have been reinforced, largely, I would insist, at the request and on the initiative of this Parliament, with the universal service obligation in the electricity sector and strict protection measures for vulnerable consumers.
The range of measures includes an essential component relating to the internal electricity market, that is, the Regulation on cross-border electricity exchanges which lays down clear rules in order to facilitate trade in the European Union. Although Parliament and the Commission would have liked to have made quicker progress with regard to a series of points, such as the opening up of the market and legal separation, I consider it essential that the directives establish unconditional dates and that the regulatory framework is clear for the industry.
Everybody now knows what the rules are going to be and I would therefore insist that this is a very important step forward. The common positions have improved the results of the parliamentary amendments, above all with regard to labelling and the competences of the regulatory authority. The degree of influence of the parent company over the activities of the network operators has also been clearly defined.
There is an aspect which I would like to deal with expressly this afternoon, because it is one of the most controversial aspects. It is of course the issue of the funds for decommissioning nuclear power stations. We all know that it is an essential part of the agreement reached. So much so that the last Conference of Presidents has included it as a specific point in this afternoon's debate, Mr President. I would like to present the Commission's positions with regard to it. Firstly, as I said on the occasion of the debate on these texts at first reading, the Commission fully shares Parliament's concern that the funds reserved for decommissioning and waste management should be spent as they were intended to be. On 30 January 2003, the Commission adopted two proposals for directives relating to a Community strategy and standards on the safety of nuclear power stations and the treatment of waste. The first of them focuses specifically on the issue of funds for nuclear decommissioning. I would like to remind you, ladies and gentlemen, that I committed myself to this before Parliament at the first reading of the legislative package, and that in January 2003 I gave the response I had committed myself to at that time.
Secondly, following our contacts during the tripartite dialogue, we have reached an agreement amongst the co-legislators on the basis of an interinstitutional declaration and a Commission declaration on control and transparency in the management of those funds. In particular, Mr President, and in accordance with the request of the Conference of Presidents, I would like to refer to the statement which the Commission will make, a statement which corresponds to the Commission as a whole and which has been debated within the College of Commissioners. In the statement, the Commission points out the importance of guaranteeing that the funds established for decommissioning and waste management activities relating to the objectives of the Euratom Treaty are managed transparently and used solely for those activities. Within this context, and within the limits of its responsibilities in accordance with the Euratom Treaty, the Commission intends to publish an annual report on the use of the funds for decommissioning and waste management. In particular it will stress the need to guarantee the full application of the relevant provisions of Community law.
Therefore, the Commission will review the situation of the funds and their use in an annual report, which will be transparent and will be communicated to this House. Thanks to the specific directive and the Commission's report, I am satisfied that this issue is coming to fruition and that it will impose greater transparency in relation to these funds because, ladies and gentlemen, although you proposed it here, in Parliament, I believe it is something that concerns all of us, and that in the meantime the facts have proved us right with regard to the need to deal with this issue, and I am thinking specifically of something that happened over recent months in a company in Great Britain.
Mr President, I would like to repeat that the Commission accepts all those amendments which are in line with the agreement reached.
I would like to end by thanking Parliament once again and in particular the three rapporteurs and the delegation which has participated in the negotiations with the Council and the Commission within this informal tripartite dialogue which we have carried out and for the constructive work they have done with regard to all these measures. I believe that, without this fundamental contribution, we would not be on the point of creating the most integrated internal energy market in the world, a market which means, furthermore, implementing the Community model, that is to say, liberalisation together with regulation, something which previously was thought to be contradictory, but which, as we in Europe are demonstrating, can be combined: the advantages of the market and the maintenance of a cohesive society, from which nobody is excluded, which not only looks after the weakest, but which also thinks of the future, of future generations and specifically of the protection of our environment.
Mr President, after three years of intense debate, Parliament will this week vote on the second directives on the electricity and gas markets. What did Parliament and the rapporteurs try to achieve? Instead of focusing only on the quantitative aspects of market opening, Parliament and the rapporteurs have made efforts to ensure that equal importance is given to the qualitative aspects. I am proud to be able to say today that we have managed to re-regulate and to make this market 'greener' in many areas.
Those who are sceptical about the process of liberalisation will have to admit that this second directive on electricity implies a much better regulatory environment than was the case with the first directive from 1996.
What have we achieved? The objectives of the market today give equal status to competition, security of supply and the environment. Secondly, we have stronger regulators and we have taken the first step on the way to unbundling the separate interests of grid generation and retail. We were able to strengthen the public service obligations and impose stronger obligations on grid companies to ensure the necessary investment. There are strong requirements on the suppliers of electricity to inform customers in the contracts. I am particularly happy that we have obliged the suppliers to give full information on the mix of electricity and on the environmental consequences of their production.
This will allow consumers in Europe to make an informed choice. It will also allow society to continue the debate on energy services. We also have a universal service, but not only that, we now also have the obligation to establish a supplier of last resort.
All these measures will not be enough, however, to ensure that small customers will receive the benefits of the liberalised market. A single domestic customer will have to compete with big industrial consumers to get a fair price. It is only because we will favour and encourage small customers to bundle together in order to form sales communities that small consumers will now be able to get a good price.
We were also able to strengthen the status of decentralised energy producers. We managed to establish the concept of long-term avoided costs. This will mean that the practice in certain countries, where you pay as much to transport energy for 200 metres from a co-generation unit to a neighbour as you pay to transport energy for over 500 kilometres will change and this will give small generators a real chance. It is the small generators, the innovation which we have through the miniaturisation of engines, the intelligent grids we have through the development of software, together with new independent power producers, that will be the panacea of the market.
But these innovations will only come onto the market if, as politicians, we have the courage to impose a real level playing field. Innovation will not come from dinosaurs. Therefore we have to be careful over the next few years to ensure that the large integrated companies are not allowed to play too many games. We need ownership unbundling. We need ring-fencing of the decommissioning funds. It is absolutely nonsensical to speak of a level playing field if we allow the EDF to use EUR 30 billion, Eon EUR 12 billion and RWE EUR 10 billion from the decommissioning funds in the market. We also need a much more stringent merger policy against these oligopolies which are coming onto the market.
Finally - and probably the most important point - we need one competition policy for one market. We cannot allow double standards in a single European market and we therefore need the DG Competition competences under the EU Treaty rules on competition. The game which the Commission, and especially Mr Lamoureux, as head of DG TREN played with the Council and Parliament over the last weeks is not right. This was an attempt to remove the decommissioning funds from Mr Monti's competences on competition policy. Commissioner, you did a good job on ensuring the establishment of an internal market. The games must stop. We as a Parliament will not accept double standards on competition policy.
Finally, I want to thank all the rapporteurs for their good cooperation. Often it was trust in the rapporteurs that secured this important piece of legislation.
Mr President, Commissioner, ladies and gentlemen, I would like to start by making the point with which my friend Mr Turmes concluded his speech, namely that we owe a debt of gratitude to our fellow rapporteurs and to the shadow rapporteurs. We have a total of two years of work behind us, and I have found the cooperation between the rapporteurs and shadow rapporteurs right across the groups to be highly collegial, very frank and full of trust, something I believe to be reflected in the outcome that we have achieved. I think this is a good result.
Let me make four observations following on from what Mr Turmes has just said, with which I can only agree. Firstly, this legislative package opens up the way for more competition in Europe's energy markets. In opening up the way for a truly integrated internal market in energy, we are making a contribution - our contribution - towards our shared goal of making the European Union the most competitive region in the world. We have to make use of the efficiency gains arising from an integrated internal market and its capacity for bringing about political integration in order to achieve this goal, but also especially so that our small and medium-sized enterprises should benefit from this internal market, and so that other consumers benefit more than they have done in the past from its outcomes and from its positive effects.
Secondly, the essential consequence of previous directives on the internal market was that markets were opened up in an unbalanced way. They certainly brought about greater competitiveness, enhanced efficiency and reduced prices, but the unbalanced development of the opened markets and substantial deficiencies in the detailed rules mean that we now have to enact specific measures to speed up the process of opening up markets still further. This means that we have to ensure equal conditions for all participants in the market, minimise the danger of the market being dominated, and, as far as possible, put a stop to predatory practices, for example those engaged in by the big players to the detriment of small enterprises. The fact is that we are not aiming at the replacement of public monopolies by private ones, but at a wide-open internal market in energy.
My third point is, therefore, indisputable. An essential component of what we have submitted to the vote in this House is to lay down an ambitious timetable for the complete opening-up of the market. The timetable that we have now laid down jointly with the Council is ambitious, and, if we can make it work, this will be a great leap forward in comparison with what we have had so far.
My fourth point is that the access of third parties to the network - competition, in other words - has to be regulated, with transparency but without discrimination. One of the essentials for this is unbundling, the use of company law to unbundle the network from production on the one hand and retailing on the other. We need one or more regulatory authorities with supervisory capacity, with the capacity and obligation to report, but, above all, the power to give instructions and the capacity to impose sanctions. We have also established the need for the State to be able to impose obligations for the general benefit without at the same time nullifying competition. Although the basis on which this will be done is laid down in an appropriate way in the directives that we will be voting on the day after tomorrow, it remains incumbent on the Commission to keep a very watchful eye on market developments. It is the Commission that must take appropriate measures to prohibit anti-competitive conduct by companies, and, above all, the Commission that must see to it that the Member States transpose the directive properly and promptly. It must be conceded that the Council has, in the informal trilogue, moved some way from its original position and closer to that of Parliament, but that was urgently necessary in view of the fact that a number of detailed rules in one or more of the Common Positions were, in my view, somewhat problematic, containing openings whereby competition might be nullified.
The tight time-frame therefore means that prompt transposition is of the essence; everything has to be transposed into national law within the space of a year. With reference to this, I want again to make it clear that it is for the Commission to monitor the market and the terms of competition. Let me again underline what Mr Turmes has just said, that the internal market in energy must be subject to Treaty competition law and must be evaluated by reference to it. The Treaty instruments must be applicable to it, especially where state subsidies and the control of mergers are concerned, and I think that, on this issue, the Commission can depend upon the political support not only of my group - I can promise them that - but also of this House as a whole.
Mr President, I have to start by making a statement in addition to my speaking time as acting chairman of the responsible committee.
The voting lists for Wednesday that have been circulating here so far are wrong, or at least misleading. Let me say, referring to my own report, that Amendments Nos 1 to 5, are not the compromises they are described as in the lists. The Committee officially withdrew them. Amendments Nos 7 to 10 are compromise amendments, but Amendment No 6 is not, contrary to what is stated on the prepared voting list. Amendment No 6 is not part of the compromise; indeed, as I see it, it is out of order. I ask the Bureau to check whether it is out of order, so that Wednesday's vote can proceed in a correct manner.
Mr President, please do not include this in my speaking time.
Mr President, I would like to start by reiterating, with reference to the legislation on cross-border exchanges in electricity, that this law uses a number of measures to benefit a truly EU-wide internal market. There are to be funds to compensate transit networks for their services. In the Member States, charges on producers in respect of cross-border exchanges in electricity will be harmonised in order to avoid different competition conditions prevailing in different states. Bottlenecks in the networks will be apportioned in accordance with the laws of the market rather than on a territorial basis, and tariffs will no longer be determined by the distance between the contracting parties, but solely on the basis of the physical flow.
It is also a good thing that this law opens the way for new electricity plant to be properly sited, specifically in the vicinity of centres of consumption, and not, for example, where the primary energy used is especially cheap, thereby giving rise to massive new transport networks.
Taken together, all three laws that we are adopting are milestones for the EU's internal market. After fifteen years of discussion, they are putting into practice the freedoms in the area of energy that the Union's citizens were guaranteed in the Treaties - freedom of establishment, free movement of goods and freedom to provide services. These directives make these quite explicit. Moreover, they mean that the competition will put pressure on European firms to perform well, and it is to be hoped that these will soon, to an ever-increasing extent, discover their roles and capabilities in the global market.
Let me make it abundantly clear, however, that those who make laws can do no more than grant citizens freedoms; it is the adult citizen alone who can make use of them. It is like an election. Voting in one is a right, but it is for the citizens to decide whether or not to exercise it; the reciprocity of supply and demand in the areas of electricity and gas is likewise something that the public have to understand and of which they have to avail themselves. This legislation hinges upon the question of how the remaining technical monopolies - the networks - are to be brought to market in such a way as to make competition possible. These laws contain important provisions for this purpose, in that, firstly, they put the networks themselves under the aegis of their own companies; secondly, they create regulatory systems in the Member States to guarantee neutral management of the networks; and thirdly - something that has been particularly important to Parliament - they govern the way in which these regulatory authorities in the Member States cooperate with one another and with the Commission, so that we do not end up with fifteen - and soon as many as twenty-five - different approaches in the Member States' regulatory authorities.
There is one thing I want to make perfectly clear, and in doing so I am following on from what Mr Turmes said. If, after a number of years, Parliament or - Madam Vice-President - the Commission should find that this legislation has still not brought about a truly Europe-wide internal market in electricity and gas, then let nobody be surprised if the concept of a European regulator is mooted and then actually brought to fruition - which we are not doing right now - along with the unbundling of property rights over the networks, which we are not doing now either. Both these options are still under consideration. It is now for the participants in the market to avoid the situation in which the legislature would have to take such action. In view of that, my hope is not only that the legislation will be adopted, but also that the participants in the market, the consumers and service-providers, will bring it to life in a tremendous way.
Finally, I would like to thank all the rapporteurs and draftsmen, who have worked together in a quite remarkable way on these issues for years on end. Likewise, Madam Vice-President, I thank the Commission, you yourself and all its members. Many thanks to all my fellow workers, whom I congratulate on doing a difficult and first-rate job.
I would ask Mr Mombaur to provide the Presidency with a written version of the initial statement he made regarding errors in the voting list, in order to avoid further errors.
Mr President, as regards the written text, I believe that I am no longer able to do that, as, firstly, the coordinators and rapporteurs agreed everything verbally, and, secondly, members of the Committee's secretariat were present, and they will certainly be able to sort this out. I will see to it that this is done.
Fine. Let us trust that everyone will act correctly and that tomorrow there will be no problems.
Making the internal market in electricity and natural gas subject to regulations applicable to the whole of Europe is a fundamentally sensible approach. The European Union's energy supply will be a central issue over the coming years and decades, one that will be ever-present and will demand our attention.
The Committee on the Environment, Public Health and Consumer Policy takes the view, and environmental considerations demand, that the primary objective of any directive dealing with the generation and supply of energy, or with trade in it or the distribution of it, should be that the primary energy used should be, and be capable of being, derived in as socially compatible a way as possible and that its ecological aspects should be acceptable.
That the generation of energy is, in itself, a fundamental ecological problem, is an important insight, one that is reflected in this directive and, above all, in the rapporteur's and draftsman's positions and reports. It is therefore incumbent on Parliament, the Commission and the Council to ensure that the conditions under which electricity is produced in the medium and long term are such that the primary energy is derived exclusively from renewable energy sources, such as wind, water, sunlight and biomass. The same goes for the production of gas, where we should do everything possible to replace the old system of gas supply, with all its weaknesses, with indigenous biogas derived from non-food crops.
This will work if we succeed in compensating for the present disadvantages of renewable energy sources in competition with current fossil and nuclear energy sources, and if we manage to make the production and use of energy reflect the costs involved.
Mr President, I must say first of all that I find it an absolute disgrace that the services were not able to present a package of compromise amendments with which to communicate with the public and the press. I hope and expect, therefore, Mr President, that you will instruct the services to ensure that we have the right package tomorrow. It is really disheartening for something like this to happen.
The importance of the issues we are discussing was expressed eloquently by the Commissioner, and I shall not repeat it. I should like to give sincere thanks to my fellow Members, the rapporteurs, the shadow rapporteurs, and the Commissioners, too, of course - everyone who contributed - for this result. Above all, however, I also wish to commend the Greek Presidency - as it has not yet been mentioned for its tremendous commitment, because it has done sterling work.
We in the Committee on Industry, External Trade, Research and Energy have fought hard with the Council. In all fairness, I must say that Parliament has invested a great deal of effort, and I was not expecting the result that we have now achieved. I believe we owe this to the flexibility, commitment and constructive approach on everyone's part.
Let us focus on a couple of points. Parliament has invested a great deal of effort in strengthening the position of the supervisory body. We want the supervisory body to be independent not only of the industry, but also, as far as possible, of the national authorities, because we want to avoid the PET problem, as it was then known. In any case, we have increased the gap between supervisory body and government. We have tightened up the competences of the supervisory body, and we have obliged it to contribute to the development of the internal market and the creation of a level playing field, in order to avoid the prospect in many people's imaginations of there being 25 partial markets instead of a single internal market. My colleague Mr Mombaur also pointed this out earlier.
The second point for which we have fought hard is of course unbundling: functional unbundling, obligatory as from July 2004, and legal unbundling, obligatory by 2007 at the latest. It has been made clear that not one Member State may deviate from this, because there is a requirement for the Commission to produce an amended directive, which then has to pass through the whole parliamentary and Council process once more. This is the way it should be, too. I am also very grateful that we have strengthened the independence of the subsidiaries, that is to say, the transportation undertakings, from the parent company, so that the parent companies, that is to say the production or distribution companies, cannot just dip into the coffers at the expense of the maintenance of the networks, thus de facto frustrating a level playing field in Europe.
The third point is that a great deal more attention has been paid to the level playing field. We have fought with the Council, and the Council has been well-advised enough to take over specifically those compromises that we have reached in the electronic communications sector. That will be the crux of the matter. The question - the key question - will also be whether the Commission is able to look into whether that level playing field has been achieved on an annual basis, by means of concrete analyses. There is an enormous amount of anxiety that we will end up having perhaps five, six, seven, eight oligopolistic undertakings - large undertakings - in Europe. On that point I throw down the gauntlet to the Commission to take hard action in cases where there is a lack of 'fair play', in cases of market distortion. Only then will we be able to convince our citizens that liberalisation is a good thing.
I also think that the compromise on the decommissioning funds was a very significant achievement. I still do not understand why Member States do not dare to simply put down on paper, in legislation, that a decommissioning fund must be transparent, that it must be used for the intended purpose and that the normal competition rules are to be applied. Mr President, why do Member States not dare to put that down on paper? I still do not find convincing the legal drivel - forgive me - to the effect that all this belongs in the Euratom Treaty. I can endorse the interinstitutional agreement, I welcome the new declaration by the Commission, but the Member States that prevented that from becoming law, from being incorporated into the directive, have got a lot of explaining to do to their citizens.
We also welcome the fact that, as regards the public service obligations, there is not just an incredibly long list to be seen, but also a provision preventing public service obligations constituting a barrier to newcomers. This seems to me to be another important point for the Commission to note.
In summary, I think that we have achieved an excellent result. Of course, as a parliamentarian, one wants more, but, given the point of departure, we have achieved an enormous amount. We can be proud of this, and if we do have any explaining to do to our citizens, it is that there are going to be improvements in quality and in service provision.
Mr President, Commissioner, Europe will soon be alone in continuing to advocate total liberalisation of the electricity market. Even the United States is recovering from the California and Enron affairs. In Latin America, liberalisation has been marked by failure. In the United Kingdom, the state is facing the bankruptcy of British Energy. In Sweden, prices rose this winter by over 50% because of tensions between supply and demand.
Electricity is a sector which requires long-term investment. It is concerned with security of supply, environmental protection and providing a public service. It cannot be governed by market forces and competition alone. In a number of our countries - my own, for example - the public electricity service means, in particular, equal pricing, access for all households, whatever their rate of consumption or geographical location, to low-cost electricity at the same prices. The mandatory total liberalisation planned for 2007, which you are proposing to us, will not allow preservation of the social and pricing adjustment mechanisms which safeguard this equal pricing.
That is why we are going to vote for an amendment rejecting the motion which we, the French Socialist delegation, have tabled together with the Confederal Group of the European United Left/Nordic Green Left and the Belgian Socialist delegation. We believe that the plan to open up the market in two stages, without even an assessment of the first stage - the 2004 stage applying to all non-residential customers - being carried out before the sector is then opened up to competition for all residential customers in 2007, is an approach to liberalisation that is more dogmatic than pragmatic.
Moreover, as regards competition, what we are witnessing is more a powerful trend towards concentrations of companies and the establishment of a market of oligopolies and cartels rather than of a genuinely competitive market. We consider it to be absurd that total liberalisation is being forced on us when the debate on the Green Paper has just been opened and we have not even had time to examine the possibilities of creating a framework directive to safeguard public services.
Mr President, I am standing in for Mr Clegg, the rapporteur. I have just spoken to him. He is ill in bed, but, you will be glad to know, he will be with us again shortly.
He wanted me to say that the Group of the European Liberal, Democrat and Reform Party welcomes this very strongly because it is a major breakthrough in the single market and for the Lisbon agreement into a sector which has previously been closed. We welcome strongly and fully support the compromise on labelling and unbundling and on the dates of market opening.
However, the principal point that the Liberal Group would like to make is about the funds for decommissioning in the nuclear sector. We want to support and thank the Commission for its revised declaration. Previously the Commission had told us that funds from the Euratom Treaty would be sufficient for the decommissioning. However, as everybody knows, the Euratom funds are not subject to proper transparency and accountability.
Now that the Commission has told us that the competition provisions will apply fully in this sector, we are extremely pleased because this means openness and transparency and proper rule for the single market. My group will vote in favour of this tomorrow.
Mr President, the liberalisation of the energy markets has been an ideological project. A smokescreen of market confidence has been cast to cover up certain real problems. Markets are always about just one thing: they always operate in the here and now. Prices take no account of the structural changes that happen when resources peter out.
Liberalisation of the gas market will not guarantee investment over the next twenty or thirty years. As it is gas that is to meet the EU's entire need for additional energy, and as gas is imported from the east, those that need gas should share in the investment costs of new gas fields. In a liberalised market only the short-term benefits are taken into account. We should be able to conclude long-term delivery contracts for gas. In a market of short-term benefits they are not made. Network ownership patterns might become a problem in the electricity market. Unless a government invests in or maintains backbone networks the market will not function. If the government does not invest in the network and take responsibility for it, electricity cannot be transmitted from one place to another.
I am rapporteur for the Committee on Industry, External Trade, Research and Energy with respect to a report on the safety of nuclear power plants. In that capacity I see the problems that can impact on the pricing of electricity. Electricity produced from nuclear energy may be cheap on the spot markets but we cannot be certain as to whether the prices have taken full account of the costs of decommissioning nuclear power plants and of waste disposal, which will extend over hundreds and perhaps thousands of years. If these costs are not reflected in today's market price for electricity, competition will be distorted.
The liberalisation of the markets determines prices in the short term, but will not solve the big problems of the future. There will be new Iraq oil wars. Our group would have liked to safeguard the public and universal energy sector services in connection with these directives relating to liberalisation and privatisation.
Mr President, I would like to warmly congratulate all who have been involved in the hard work of bringing these reports to a coherent, positive and even strong conclusion.
I particularly welcome the demands that nuclear decommissioning funds be fully subject to EU competition law. The management of nuclear decommissioning funds should never have been used or misused by the utilities as a form of state aid and as an excuse for going on a buying spree across Europe for other utilities. We risked this acceleration and creation of cartels. Therefore, I welcome the Commission's assurances here today. Neither the Commission nor the Council has covered itself in glory in the past on this issue but we have a more consistent approach now. In particular, although many Member States ring-fence these funds, France and Germany are allowed to set aside the funds for waste management and use them for acquisitions. This amounts to a clear misuse and even corruption with regard to them, and I welcome the fact that competition law will now apply. It would otherwise have had a very distorting effect on the energy market across Europe. How can we have a free market when there are three companies with EUR 10 billion or more at their disposal to buy up other companies? I am glad that logic has obtained and that these funds will be subject to competition law.
I also very much welcome the inclusion of sustainability objectives and the equal status given to sustainability together with competition and with security of supply. In particular, renewable energies need to be promoted throughout Europe. For too long they have been the poor relation, particularly to the vast funds that the nuclear lobby has been able to access by fair means or foul, as I have already outlined. I hope that more funds will be available for renewables in the future.
Mr President, the rapporteurs involved in this series of reports deserve our utmost praise and appreciation for their Trojan efforts which enabled us to agree on the energy package at second reading and avoid lengthy conciliations.
European electricity and gas networks constitute key pieces of strategic infrastructure. If we want to achieve our Lisbon goals of making Europe the most competitive economy in the world by 2020, we need a truly unified internal market in our major energy resources. I am satisfied that the compromise adopted by the Council involves an important role for the national regulatory authorities. I am convinced that the national regulatory authorities will significantly contribute to the development of the internal market and create fair competitive conditions. Naturally there is need for close, transparent cooperation between the NRAs and the Commission.
I am also pleased that relations between parent companies and subsidiaries have been better defined. A parent company must have effective means of exercising control over its subsidiaries. The original wording could have led to the spinning off of subsidiaries and the breaking up of companies by stealth. This would have been particularly problematic in small Member States like Ireland where there are some naturally imposed restrictions on energy subdivisions due to the geographical isolation and the limited size of the population.
Clearly the way forward for an energy market such as the Irish one is through interconnection. I am pleased that this point has been taken on board and that it has been recognised that building interconnectors is a valid way of opening up the energy market. In Ireland's case this will involve both north-south and east-west connectors and, in due course, a giant UK-Ireland market will be created, offering greater consumer choice and more competitive prices.
The European approach in opening up energy markets and making them more efficient is well balanced. We can learn from the experience of the United States and avoid disastrous mistakes such as the Enron affair. We must reassure both customers of electricity and gas - in particular domestic users and workers in this sector - on this point.
Mr President, ladies and gentlemen, although separate reports, at the request of Parliament, Mr Turmes and Mr Rapkay's reports amending the gas and electricity directives respectively have prompted me to table an amendment rejecting the common position in both cases.
In effect, although I am not calling into question the work of my colleagues, I cannot resign myself to accepting proposals from a Commission which is becoming increasingly liberal, especially where energy is concerned. As in too many cases, the Commission is blindly following the dogma of the opening up of the markets to competition. Indeed, the Commission does not have the courage to create a universal energy service at European level and to explain how it is to be funded.
Without this universal service, however, which is an essential prerequisite, there should never have been an attempt to challenge, at European level, the public service missions defined in the Member States. These missions follow definitions and methods of funding decided and guaranteed according to specific territorial, legal or constitutional requirements. Under the principle of subsidiarity, according to which measures are to be taken at the most effective level, only the Member States are capable of carrying out these missions to meet the demands of their citizens.
I would point out, moreover, that even the rapporteur seems to have reservations as to whether the effects of opening up the electricity market to competition will be entirely beneficial. Therefore, I cannot endorse a Parliamentary debate which does not provide a solution but continues to destroy what does exist. Furthermore, it is inconceivable that we should presume to pursue the opening up of the energy sector to competition by extending to individuals a system originally designed for companies. It is irresponsible of the majority of the Member States to have given way to the Commission's proposals in the end. It is true that the primary responsibility lies with the Commission, which has sole right of initiative and is disregarding the negative economic, social and territorial consequences of its proposals in its endeavours to create a single market which is subject to competition alone.
In conclusion, in view of all these considerations, I confirm my opposition to these proposals seeking to finalise the opening up of the energy sector to competition.
Mr President, Commissioner, ladies and gentlemen, thanks to the constructive cooperation of the European Parliament and the other European institutions, we are now on the threshold of the opening-up of the energy markets in Europe. Many of our fellow Members have dedicated themselves to this for years. At the very least, then, the result can be described as commendable. In the first place, the long-awaited liberalisation should provide benefits for the consumer: I am thinking in particular of improved service and more competitive prices.
I should like to point out that there is a paradox inherent in this. In my view, liberalisation will come at a price. It is a price which, paradoxically, will primarily be borne by the consumer. Particular attention will have to be paid to the way in which the distribution network is to be used, therefore. The price that the consumer will have to pay is of course the sum of the generation price, the tariff for transportation via the high-voltage network and the distribution tariff, plus all the levies on distribution and transportation. Distribution costs are the largest cost item on the bills of customers of the distribution networks.
Besides, the chance of the average consumer seeing his or her electricity bill go down significantly as a result of the liberalisation of the electricity market is very small in some Member States. The reason is obvious. The limited increases in efficiency in the sector are too small to compensate for the new levies. On the other hand, account must also be taken of the fact that the scant connections between the various national networks are not designed for importing or exporting large quantities, but rather as mutual support in the event of the unexpected failure of generation units in one country. There is still a considerable lack of commercial intercapacity, therefore. If a genuine internal market is to be achieved, there is an urgent need for us to effect a significant increase in this commercial intercapacity.
In conclusion, it can be said that an important step has been taken in the opening-up of the energy markets in the European Union, but that a close watch will have to be kept over the way in which this opening-up is realised, on an ongoing basis.
Mr President, the energy reports up for discussion today must be understood as an integrated whole, which will have an important impact on the viability of the energy market in Europe. The European-wide energy networks will heal the market's spine and skeleton. The liberalisation package will, moreover, improve the market's circulation and digestion. Liberalisation must be continued and the network improved. In the first round of enlargement the new Member States must also be involved more fully.
We have really had to wrangle with the Council over both issues. With regard to the energy networks, a compromise was eventually reached that will guarantee there is the necessary flexibility to amend Annex III, while at the same time ensuring there is sufficient parliamentary monitoring. Achieving this compromise has not been easy.
The liberalisation of the energy markets is not any dramatic breakthrough, at least not from the point of view of the Nordic countries, although it is good that they are indeed being liberalised. This is definitely a step in the right direction. If necessary the Commission will probably make new proposals for further liberalisation of markets.
Contrary to what some of our Socialist friends think they know, the free and open markets of the Nordic countries are functioning well. Freedom of choice for the consumer has grown, prices have fallen, services have improved and things run more efficiently. The market mechanisms have been working perfectly. It has to be accepted that prices can sometimes also rise in a free market. Rarely, however, are there situations where the same year sees one of the century's driest summers together with one of its coldest winters.
What is most crucial in the liberalisation of the energy markets is that unhindered access to the networks is guaranteed. Consequently, the clear unbundling of network activity and the fact that the tasks of the regulatory authorities should be sufficiently harmonised are two of the most central elements in this package. Without them we can forget the word 'competition' when we talk about the electricity and gas markets.
Now is the time to bring the debate on the package to an end: the compromises before us are completely acceptable. The package is an essential, albeit inadequate, condition for a viable market. We are now establishing framework legislation, but its implementation must also be monitored. The Commission must be equipped with the proper tools to monitor the viability of the markets. It will also be crucially important to ensure there is sufficient investment in the future.
Finally, thank you again to all those of you who have been involved in working on this package. This has been a long, challenging and arduous process.
Mr President, let me start by saying something to my friend and colleague Mr Désir, who spoke before me because he had a plane to catch. Much as I respect him, the great majority of our group backs this resolution, this compromise that we have reached. I might add that we also take the view that this directive safeguards the service publique or - as we would say - services of general interest. Indeed, what results from it is a new legal certainty. Services of general interest are compatible with competition, and, should the public interest so require it, the Member States will also be able to decide on derogations from the law on competition.
What the French may, however, find painful is the fact that péréquation will come to an end, so that prices will not be the same everywhere, but I wonder what disadvantage is involved in the possibility of prices falling in one part of a country? That is precisely the effect we intend competition to have. I would remind you, by the way, that one of the reasons why we started this debate on the liberalisation of energy markets at the beginning of the 1990s was that prices in Europe were very high, so that it was not only the companies, but also we ourselves, who were complaining that we were at a competitive disadvantage against the USA, our main competitor.
These directives, in fact, represent the end of a long process. Having been in this House for a long time, let me point out that this process actually began at the end of the 1980s - with the absurd variation, incidentally, that the White Paper on the internal market made no mention of energy - and that, at that time, it was by way of the European Court of Justice that the attempt was made to open up the internal market. We said at the time that we did not want to leave the opening-up of the market to judges, but wanted to make it a political process, and that political process has now been concluded at European level by the resolution on these directives.
What comes next? That is the question. Transposing this directive into law will not be straightforward. It will affect the companies, and - as national enterprises become European enterprises - the work of trade unions as well. This liberalisation will entail new legislative tasks, especially as regards our obligations in the areas of environmental and climate policy. We will also have the important task of introducing elements of these into liberalisation, in that it will be a new task to make climate policy compatible with competition policy as embodied in these two directives. It will, not least, be important to involve the candidate countries in this process. I too would like to end by thanking all those who have played their part in this. Let me say this: it is not often that we work together in such a collegial fashion!
Mr President, Commissioner, ladies and gentlemen, we have expressed our complete and categorical opposition to the liberalisation of energy being promoted by the European Union on numerous occasions in the past. The proposed restructuring only benefits the strong monopoly groups and has adverse repercussions on the cost to the average family, national energy planning and the position of the workers in this specific sector.
The Communist Party of Greece considers that energy is not simply a consumer product, but a sector of strategic importance to development and, as such, it cannot be the object of business activity and speculation, but should belong to the public sector. Consequently, we refuse to discuss the details, the terms and the speeding up of liberalisation and the relevant rules of competition; instead we shall support the proposals for overall rejection tabled by our political group.
Allow me, however, a few comments on the regulation for the networks, which is being used to promote increased exports from strong Community monopolies which will benefit from the reduction in actual transportation costs. At the same time, it safeguards high profitability by passing the new financial burdens on to the average family, while the increase in exports will limit the development of generating stations in the weaker Member States in order to make use of domestic energy sources. In addition, control of national grids is being shifted from the Member States to the Commission, thereby cutting the potential for national energy planning in order to reduce energy dependency and ensure the needs of each Member State are satisfied.
Cross-border exchanges in electricity can be used to reduce energy dependency, safeguard cheap energy and make use of domestic sources. However, the precondition for this is a policy of mutually beneficial cooperation between countries, quite unlike that being promoted by the regulation and the policy of the European Union in general.
Mr President, I cannot help observing that we have ended up with two directives after all, just as we suggested at the beginning. May I congratulate all my colleagues on their hard work with the Commission and Council in achieving this compromise result. It is a tribute to the effective working of our committee.
We have not achieved all we want. Past experience on previous directives shows that a foot in the door can and does lead to more opening than expected. My particular interest is in the interaction between market opening and liberalisation and the issue of security of supply. It needs to be said that more effective markets make for more efficient use of energy, and that is an essential element in maintaining security of supply.
We should also stand back from the details to remember the purpose behind these measures. First and foremost, it is about choice, better value and better service to consumers of energy, both domestic and commercial. Experience shows that competition drives these objectives forward, and we have seen the benefits in lower prices and improved service in the UK. We need to see more improvement throughout Europe before we can say that we have done enough. We have learned over the past 15 years that progress in liberalisation cannot be achieved all at once and a step-by-step approach is more likely to lead to a better outcome in the end.
I would like to advise the Commissioner that the Kangaroo Group working party on energy liberalisation is presently discussing the next steps we need to take in order to address the shortcomings not fully addressed in the current proposals. We must not think these directives and regulations are the end of the process.
Mr President, I am pleased to announce that in the Committee on Industry, External Trade, Research and Energy this evening the last piece of the jigsaw, Mr Clegg's package, was voted through unanimously.
The Lisbon aspiration has been an ambitious one, and it has taken dogged and indefatigable rapporteurs, as well as a quite determined Commissioner, to reach the stage we are at tonight.
We have considerable experience with the original rather limited liberalisation directive in our Member States. We have seen that there has been market opening in some countries to 100% of customers, that there has been an unbundling of network operators in all Member States to some extent, but not completely, and there has been a limited increase in clarity and transparency of regulation. However, those earlier directives were inadequate. There is still market dominance and predatory, anti-competitive behaviour in some Member States, and some European citizens have not benefited from an enlarged and opened market in particular countries.
I have no fears that what is being suggested is wild and savage liberalisation because we have insisted on regulation unbundling, public service guarantees and labelling for environmental impact which leads to informed choice by customers. We have seen that cross-subsidies will be prevented, particularly the quite scandalous use of decommissioning funds in the nuclear sector. That is not an anti-nuclear remark, that is a pro-fair play remark.
There are risks from liberalisation, but they do not concern security of supply. Types of energy choices can be affected, however. We need to look at that. Environmental protection need not be at risk, nor need access by the public to energy. Indeed, fuel poverty has decreased thanks to liberalisation as carried out in the UK.
The risks are to research. That is an important risk and we must draw our attention to that in future work. And there is a risk of skills being lost; again this is a risk to which Member States and the European Union must pay attention.
Tomorrow's vote is an historic one, though we call many votes historic in this Parliament. It is an important move forward. Amendment No 6 to the Mombaur report should not be admissible. It is not something that was covered earlier, but I commend those who have worked hard on this package. We will have a better use of energy in Europe because of it.
Mr President, we believe that the liberalisation of the energy markets illustrates once again the conflict between the European institutions and the peoples of Europe. It is highly likely that Parliament's vote will serve only to support the strategy for the - rapid - liberalisation of the electricity and gas markets and of the public service sector as a whole. The exaltation of the alleged positive effects of competition, namely transparency, lower production costs and increased job possibilities, is being contradicted every day by reality. In actual fact, what are most apparent are non-transparent decisions, the diversion of public funds into private interests, whatever the status of the undertakings, the rapid increase in prices for users, the granting of benefits to unethical private groups and the abolition of hundreds of thousands of jobs in Europe, while, as for workers' statutes, they have gone right out of the window.
For us, energy is an absolutely essential requirement and access to it a fundamental right. We believe that only genuine public, democratic control would allow us to streamline energy production and consumption while still guaranteeing respect for the environment and flat-rate adjustments. This would be an initial step towards a European public service which meets the needs of users and employees today. Parliament appears to be disregarding this concern. If it is to fully shoulder its responsibility to the citizens of Europe, Parliament must reject the directives on the energy sector and launch a genuine democratic debate on the actual effects of the policy which seems to be taking root in the European Union today.
Mr President, Commissioner, ladies and gentlemen, the liberalisation of the energy market is, above all, to the advantage of consumers and for Europe's citizens. Why is it to their advantage? It is because they can buy on the market the service that is best for them. Not only, as they did before, can they differentiate quantities, but now also in terms of quality and, in future, they will be able to do so as regards prices.
I believe that one tremendous thing we have been able to achieve together has been with regard to labelling, in that public utilities will, in future, be under an obligation to indicate the source of the electricity, which will in future be independently monitored by the Commission, with the establishment of a group of European regulatory authorities which will share their experience with one another and thereby promote competition, to the benefit of consumers and of Europe's citizens. The fact is that competition means service, and that is what the public want; they want service and freedom of choice.
In future the mix of energy sources will have to appear on the bill every year. What that means is, quite simply, that I, the consumer, will in future - or at least after 1 July 2007 - have the right to choose an electricity company, 100% of whose electricity is generated from hydropower. I think that is a great leap forward for all of us, and that, in future, greater transparency will result from this as a matter of course. Energy imports will have to be monitored by the Member States, and their sources will have to be certified.
Ultimately, we regard the full application of Community law as having most especial priority. We believe that the decommissioning funds, together with the interest they yield, should be applied only to their original purpose, so that the costs must be borne by the form of electricity generation from which they result.
Mr President, Commissioner, ladies and gentlemen, it is all too good to be true. The energy market is different from other markets. On the one hand, there is a natural monopoly in the distribution and transport networks, which reduces competition. On the other hand, it is a sector in which the lack of adequate regulation means that price variations can be huge, given the rigidity of demand and the impossibility of storing electricity. Lastly, access to energy for all citizens must be seen as a genuine right, which brings us back to the question of public services.
Of course, the texts do include the public service obligations but they do not go far enough. Indeed, the Member States are given too much leeway to organise and define these public service obligations, which means that the behaviour of the Member States which attach least importance to social cohesion requirements and citizens' rights will be legitimised. In consequence of that, free competition between operators will take precedence in these texts over public service obligations. This is happening at a time when the Commission, with its Green Paper, is launching the debate on services of general interest! Why could we not have taken a little time to take stock of the sectoral liberalisation process and to make this issue the focus of a European policy?
Mr President, ladies and gentlemen, those of you who know me will not be surprised to hear me confirm this evening that, not considering energy to be just another commodity, I and my group are firmly against the new proposals to liberalise the gas and electricity markets.
Despite the procedural precautions and despite the undeniable eloquence of our Commissioner and our rapporteurs, we believe that these proposals run counter to the need to save energy and, therefore, to environmental protection.
They will lead to job losses and, above all, to further deterioration of public services, and to the deterioration of energy networks and price adjustments, which are land-use planning tools. They will run counter to the diversification of energy sources, even though these are becoming more and more vital. They will favour short-term vision and calculations. The logic of the internal market is thus particularly inappropriate for the energy sector.
I will end by reiterating that, far from harking back to the days of state control, I am in favour of a regulated world and a future for which we have prepared. In this sense, energy is a major tool, maybe even the most important tool. Thus, I dare to hope that, mindful of what is at stake, we will ultimately, one day, progress from a simple market logic to a political vision based on the concept of citizenship which is worthy of the heritage which we will leave our children in this field.
Mr President, without wishing to detract from the huge accomplishment of our fellow Members, this is a subject on which there will never be an end to analysis and debate. I would like to focus briefly on the electricity market. The situation in Europe reveals structural differences which I believe the launching of the liberalisation process will not alone suffice to overcome.
The electricity market in Europe has been concerned with linking markets but not with creating uniform conditions for access to generation, institutional systems and symmetry in fuel choices, with a view to establishing competing symmetrical conditions in the generation sector.
The cross-border regulation, through market mechanisms such as specific auctions, for instance, in countries penalised by internal production conditions, prejudices the situations of economic advantage for the end consumer deriving from the availability of imported energy. Given the differences in cost and the congestion caused by a demand for energy which is considerably higher than supply, the effect will ultimately be convergence of the external and internal prices. The nuclear issue would exacerbate the situation, creating the strange situation where some people are called upon to contribute to the cost of decommissioning in other countries when they are not actually in a position to benefit, because of the market-based mechanism provided for by the cross-border regulation, from energy produced by nuclear plant.
While we feel that the cross border flow efficiency mechanisms proposed can be endorsed in the long term, we consider that applying them in the short term would be extremely harmful. Therefore, we would support the raft of directives only if this were achieved by means of phasing-in the market mechanisms, for the cross border regulation cannot produce identical positive effects for the end consumers of the Member States when there are disparities in trade flows.
Mr President, I am an advocate of an integrated market in the network industries which will serve as the basis for a competitive European economy and for social inclusion, particularly by means of interconnection, but on two essential conditions: that the joint networks are treated as public goods and that we are capable of managing a common energy policy.
I endorse and welcome Mrs de Palacio's work to this end. However, I can see that neither our states nor our institutions are taking on board the concept of public goods as yet, nor are they adopting the idea of a common policy. Moreover, the Treaties do not give them competence to do so and the outcome of the Convention with regard to this matter is extremely uncertain. The sectoral directives are undeniably seeking to move towards public service obligations, focusing on universal service, the environment, interconnection and security of supply, but they are only recommendations to the states. As we are quite aware, we have no legislative authority to enforce a European right. Without a doubt, we are entering the realms of a regulation too, and by a regulation I mean a public measure allowing us not just to introduce genuine competition but also to bring it into line with public service obligations.
Basically, competition needs to be developed further. Some Members want to force this. It is easy to criticise dinosaurs, my dear Mr Turmes, and overlook the contribution made by historic operators and what they did for consumers. It is easy to call for ever-increasing 'deintegration', but absolutely nobody has any idea as yet how to regulate a 'deintegrated', multinational competition system properly. It is ten times more difficult than regulating a national integrated monopoly system. We have not taken into account the Californian experience, price volatility or the inadequacy of long-term contracts. We are not capable of securing development investment.
In particular, I noted the obligation, which I believe is premature, of separation in respect of distribution, with regard to which the Members are trying to outdo the Commission, for they want to go as far as separating ownership. We are not the only ones to want to create a retail market for household electricity supply. There is fierce debate in the United States and Canada. Do the gains offset the costs? What are the gains? Maybe the price of a pizza for an average household once a year. And the disadvantages? All the transaction costs and lack of security.
Mr President, Commissioner, ladies and gentlemen, customers in my own country, Austria, have had a free choice of electricity suppliers since 2001 and of gas suppliers since 2002. It is now time for regulated liberalisation to be succeeded by a period of further deregulation. Rather than the pressures of regulation, we want more competition. That is why we say 'yes' to the internal market.
Where this is concerned, I start by asking myself why it is that, in most cases, it is still by reference to the national market that competition is assessed. Does this old thinking bear any relation to cross-border exchanges in electricity and gas, or to the realities of the networks? I would say, no, it does not. Does it not foster distortion of competition in favour of the larger states and energy-producing companies as against smaller ones? I would say that it does. Reconsideration of this is necessary and appropriate.
Turning to my second area of concern, I am grateful to the rapporteur, Mr Mombaur, and the Committee for taking on board the concerns of the Association of European Transmission System Operators and of Vorarlberger Illwerke AG. These have to do with the way in which the definition of cross-border flow is being changed to refer to regulated zones instead of to the borders of the Member States. The old definition is national rather than European and hence contrary to the promotion of cross-border exchanges in electricity through the integration of the internal market in electricity. It is something that we have to change.
Thirdly, I would like to have something clarified. We keep talking about the regulatory authorities of the Member States concerned. By this, we should always mean the competent authorities - for it is not always necessarily the regulatory authorities that are competent.
. (ES) Mr President, I would like to thank the three main rapporteurs, Mr Turmes, Mr Mombaur and Mr Rapkay, most sincerely once again for their superb work and their speeches. I would also like to thank the shadow rapporteurs for their speeches and say that perhaps Mr van Velzen - one of the shadow rapporteurs along with Mr Linkohr and Mr Clegg - summed up best what most speakers have said here, in other words, that we would like more. I agree. The work that has been carried out here, however, has been superb and has led to the result we have now achieved.
Perhaps it is not perfect, but it is sufficient to represent a spectacular change or step forward in the electricity and gas sectors, and will boost these sectors and contribute to the internal market. It will also address an extremely important issue, and here I am referring to what Mr Linkohr, amongst others, has pointed out, as has Mrs McNally, namely the problem of symmetry created by the current situation of partial liberalisation.
What we are trying to do here is establish a European market rather than 15 markets - 25 as of May 1 - that is more or less open to competition. What we are trying to do is create an internal market and, in this regard, I would like to say, as has already been pointed out, that we do not want uncontrolled liberalisation, but regulated liberalisation, as I said at the start. Furthermore, Mr Herzog spoke of the problem of networks. I am going to discuss these by referring to Mr Clegg's report.
I would like to thank the Greek Presidency once again, in particular, for the work carried out with regard to the liberalisation of gas and electricity in these two Directives and this Regulation.
I shall now address the matter of networks, which Mr Herzog quite rightly raised. The Committee on Industry, External Trade, Research and Energy has just voted on the amendments concerning subjects relating to the financial regulation and in this regard, in this context, I would like to state on behalf of the Commission that in our report to the other institutions we too shall present the reasons justifying increased support for any individual project.
As the Commission proposed in revising the financial regulation, the possibility of such increased support should be clearly justified and should be an exception.
Why do we need to establish trans-European networks? Mr Herzog said that there is no Community logic in the networks, which is clear in some cases, and that in order to establish this internal market in the gas and electricity sectors we do not just need regulatory standards, but also infrastructures that support this idea of an internal market, and security within this internal market that allows sufficient capacity for peak demand points; extraordinary increases or extraordinary situations.
I believe that in this regard the regulation we are adopting today represents a model for something we have been discussing for some time, which is the public service aspect of certain issues. This is the regulation that most takes account of the public service concept in addressing the issues of protection and support for the most vulnerable customers, security with regard to the service itself - in this case security of supply - and also quality of service, by drawing up minimum basic requirements for all the Member States in order to guarantee security in practical terms, not only in terms of production, but also in terms of transport, which are essential when we are discussing energy.
With regard to these networks - Mr Clegg's report - I would like to raise two further matters. As regards the amendment on presenting regular reports, the Commission can accept a reporting period of two years. With regard to updating projects, all important updates will continue to be the responsibility of Parliament, and I would stress this, while the Commission will simply retain the capacity to introduce technical changes into the projects.
I would also welcome the compromise achieved in this area by Parliament and the Council, which will enable us definitively to adopt trans-European networks in the energy sector, completing the entire framework.
Mr President, I would like to thank the Greek Presidency for the superb work that has been carried out and express my sincere congratulations. In particular, I would also like to thank and congratulate Parliament, the three main rapporteurs, plus Mr Clegg and all the shadow rapporteurs who have carried out this work that has led, even if we might perhaps have wished for more, to this superb result.
Thank you very much, Commissioner de Palacio.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the report (A5-0144/2003) by Mr Wilhelm Ernst Piecyk, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation amending Regulation (EC) No 417/2002 on the accelerated phasing in of double hull or equivalent design requirements for single hull oil tankers and repealing Council Regulation (EC) No 2978/94 (COM(2002) 780 - C5-0629/2002 - 2002/0310(COD)).
. (ES) Mr President, ladies and gentlemen, the sinking of the Prestige oil tanker off the Galician coast on 18 November last clearly demonstrated, once again, the insufficiencies of international maritime safety legislation specifically regulating oil transport by sea.
This accident highlighted, in particular, the urgent need to adopt the measures presented by the Commission following another similar accident involving the Erika. Some weeks after the sinking of the Prestige, therefore, the Commission sent the European Parliament and the Council a new Regulation introducing three urgent measures into current legislation.
First of all, an immediate ban on the transport of heavy oil grades in single-hull oil tankers bound for or leaving ports, offshore terminals or anchorage areas in the Member States of the European Union.
Secondly, a revision of the scheme for an accelerated phasing out of single-hull oil tankers, by reducing the maximum permitted age of vessels and bringing forward the deadlines for abolishment with regard to those originally proposed by the measures in the Erika I package, in order to increase protection of the marine environment, thereby incorporating the Commission's original proposals in the so-called Erika I package.
Thirdly, a more general application of the special inspection regime for oil tankers, in order to assess the structural integrity of single-hull vessels over fifteen years old. All this means that the new Regulation aims to change the current situation radically, making it obligatory to transport fuels with the highest pollution risk in safer vessels.
By means of the new system, the European Union intends to apply legislation as stringent as that applied in the US since 1992 following the Exxon Valdez disaster. Lastly, this legislation increases technical inspections of oil tankers that have not yet reached the maximum age limit. All single-hull oil tankers, including small vessels - Mr President, ladies and gentlemen, I would emphasise this point - that were initially exempt, will now, as of fifteen years of age, have to comply with condition assessment schemes (CAS). Vessels that fail the strict inspection controls will be immediately held in any port of the European Union.
As you are well aware, in March the Ministers for Transport reached a unanimous policy agreement concerning these measures. Examination by the Council made it possible to introduce a number of amendments that improved the initial proposal. For example, the Regulation now comprises a clearer definition of what is meant by heavy oil grades, for the purposes of applying the bans contained in the proposal. The definition is based on technical parameters that are well known to the sector and the authorities will have no difficulty in applying it.
Account is also taken of the situation of the fleet of small oil tankers operating in our ports, islands and coasts, which requires an additional adaptation period, but which should also be the subject of adaptation and improvement in terms of safety.
Mr President, I would like to thank the Greek Presidency, and in particular the Minister for the Merchant Navy, Mr Anomeritis, for its excellent work throughout this process.
Mr President, ladies and gentlemen, these are the key points of our proposal. Its final objective is, as we have repeated many times, to prevent another Erika, another Prestige, another Aegean Sea, another Amoco Cadiz, or any other disaster of this kind in our waters.
. (DE) Mr President, Commissioner, ladies and gentlemen, when we vote on this report this week, we will, I believe, have achieved in record time something that the people of Europe and the public at large have been awaiting with urgency. It is, after all, self-evident that, after the accidents involving the Prestige and the Erika, something had to happen.
When it comes to transporting oil, we are giving old, unsafe, and dangerous ships no more chances. At the same time, Parliament and the Council are directing that bulk shipments may now be transported from and into EU ports only in double hull tankers. By combining these factors, which I see as the most important - heavy oil into and out of European ports from now on only in double hull tankers - and by significantly speeding up the scrapping of the old single hull tankers, we are making the sea and European waters safer to a substantial degree.
Only a few months have elapsed between the Commission's initiative and the first reading here in Parliament, and this first reading will also be the last, as that is what has been agreed by Parliament, the Council and the Commission, who have, so to speak, taken a united approach. For that reason I would like to extend very warm thanks to the members of the Committee on Regional Policy, Transport and Tourism, for playing their part in this process, as well as to the Greek Presidency, which - as Commissioner De Palacio has already mentioned - has gone to a great deal of trouble, and also to the Commission, for doing such a good job of bringing the Council and Parliament together so promptly to do this.
This fast-track procedure was possible because the political will to find a consensus was there and - for we have to be honest - because the Prestige disaster made the need for action even more pressing.
Let me just make the following points about the preferred timescale for scrapping. Single hull tankers in category 1, that is, ships built before 1982, may not be operated for longer than 23 years and must be taken out of service by 2005 at the latest. Single hull tankers in categories 2 and 3, built between 1982 and 1996, may be operated until 2010 at the latest. In this, the Council and Parliament have gone even further than the Commission, but I think that there is justification for putting categories 2 and 3 together, as there is no difference between them apart from their tonnages. Small tankers between 600 and 5 000 tonnes are rightly included as regards the carrying of heavy oil, and here too we have reached a compromise, as, in view of their small number and in order to maintain supplies, we have agreed on 2008, which means that, from that date onwards, only small double hull tankers will be able to be used to transport heavy oil.
In this connection I would like to emphasise the international dimension. We know, of course, that shipping is international, and that European rules on their own cannot cover everything. Without European rules, though, we would make no real headway through the International Maritime Organisation, which is very heavy going, and so it is a good thing that the IMO is holding a conference on this subject at the end of this year, at which the Commission and the Council will attempt to have European rules made applicable internationally, in doing which they have Parliament's full support. It is also, of course, the case that double hull tankers on their own are not the safety factor on which everything depends. Other safety factors include port State control, the way in which a ship is maintained, a well-trained crew, and good navigation, often also with the help of pilots in difficult waters. The oil industry's argument, as set out in the 'Neue Zürcher Zeitung', that a well-maintained old single hull tanker with a good crew could be much safer than a sloppily-maintained double hull tanker with a sub-standard crew, may well have some truth to it, but it is hypocritical and somewhat stupid. Nobody, after all, asserts that a fifty-year old car is worse than a brand-new Rolls-Royce whose brakes work and whose driver doesn't fall asleep. For the oil industry to adduce such an argument is pretty dubious. We, on the contrary, agree that it is a combination of diverse factors that makes a ship safer.
Let me address a couple more aspects. A Chinese freighter has sunk off the Swedish coast, and oil is leaking from it - 400 tonnes of it so far. That is why we will, in future, also need rules covering how fuel and engine oil are to be made safer even on double hull tankers. Old ships are to be taken out of service, and must be safely disposed of. If that is to be done in an environmentally friendly way, that cannot mean scuppering them somewhere in the South Seas.
My final point is that Europe has a particular need for new and better ships, which - in view of the dumping that demonstrably goes on - must, for God's sake, not all be built in Korea. Whilst this is not a discussion about subsidies, the Commission and the Council do need to come up with imaginative initiatives on this, for the building of better ships in European shipyards certainly makes more economic sense than what happened on the coast of Galicia.
Mr President, by and large the Committee on Industry, External Trade, Research and Energy goes along with the Commission proposal and the amendments of the Committee on Regional Policy, Transport and Tourism. We had three proposed amendments. Two of them are largely accepted in Mr Piecyk's report. One concerned the question of ice-breaking ships carrying fuel in the Baltic. The other was the question of the 600 to 5 000 tonne tankers which we were concerned would not be available. We wanted a five-year waiting period to 2008. The period will be more or less five years so we will go along with that.
We were surprised at this figure of 25.7 API that was pulled out for the definition of heavy crude oil. The generally recognised international level between intermediate and heavy is 22 API. We cannot understand why that, as we proposed, was not an acceptable level. I understand the Council has also gone for this figure of 25.7, which will probably cause certain troubles, especially in the North Sea oil fields. Be that as it may.
Having said that, this will not avoid the next spillage of oil. Until we can get the IMO on board with these sorts of standards we will still get Prestiges leaving a non-EU port, plying past the EU to a non-EU port with a non-EU flag. Those are the problems we have to face. We really must get the IMO to come to terms with these standards. Also, we must have a scheme to help with the transition from the single-hulled tankers to the double-hulled, especially in the 600 to 5 000 tonne level. A scrapping and building assistance system must be set up.
. (SV) Mr President, Commissioner, allow me firstly to make a very personal observation. The week before the Prestige accident, my party and I organised a conference on maritime safety in the Bay of Finland, that is to say on precisely those issues referred to by, for example, Mr Purvis. You can appreciate my feelings when I then suspected, and was finally able to have it confirmed, where the Prestige actually came from, and understood that the situation could have been precisely the same in the Bay of Finland as off the coast of Galicia. At the same time, we know that we can presumably expect the amount of traffic through the Baltic to increase tenfold.
The Committee on the Environment, Public Health and Consumer Policy has been closely involved in this issue. We are also trying to improve Parliament's reputation. We perhaps had something to hide where the Erika package was concerned. The opinion of the Committee on the Environment, Public Health and Consumer Policy also emphasises the importance of neighbouring countries' subscribing to the same rules because, as Mr Purvis also pointed out, these tankers sail close to our coasts, even if they do not put into EU harbours.
We also support the proposal for having 2010 as the final phasing-out year, a proposal that the Council had come up with and that we are now prepared to agree upon. We also propose that the inspection requirements be looked at. We should have liked to have seen the inspection requirements apply irrespective of age. We are now talking about 15 year-old vessels, but it is important for a vessel, irrespective of age, to be of a good class and standard and to be well maintained. Our experience shows that what the EU has agreed upon is in fact translated into the rules of the IMO. We saw this most recently in connection with the oil fund.
What worries me is why we have not at this stage been able to adopt the proposal by the Committee on the Environment, Public Health and Consumer Policy that there be a paragraph stating that we must demand ice-strengthening. I want to ask the Commissioner why the Commission has set its face against our adding a paragraph introducing ice-strengthening requirements, in addition to the requirements for single hull vessels to be phased out and double hull vessels phased in.
Mr President, I would like to start by thanking Mrs Loyola de Palacio for her excellent work, and my colleague, Mr Piecyk, who, in a very short space of time, has produced a well-thought out and, in my opinion, very high quality piece of work seeking to improve the text of the proposal.
I would like to focus on two points, firstly legislation. It is true that Europe has adopted a large number of measures, but it is equally true that public opinion is currently increasingly doubtful that they are being implemented. Over and above this report on double hulls - we must not, in any case, allow the examples it quotes by way of illustration to mislead us as to the impact, for we know very well that double hulls will not remove all maritime risks and that there is no such thing as zero risk - we believe that it is extremely important that the European Union ensures that the Erika I and Erika II packages are actually being enforced.
In this regard, I have to say to the Commissioner that I compiled a detailed account for the port of Bordeaux last year, after the Prestige disaster, that is. Eight old tubs featuring on the European blacklist entered the port without the French maritime authorities being able to confirm that they had been properly controlled. I suppose that what happened on a small scale in this minor port is representative of a much larger scale situation across Europe and, in my view, what our citizens now want is for Europe to make the Member States directly responsible, as directly responsible as possible, for we know that they are not all progressing at the same rate and that some are more willing to cooperate than others
My second point concerns reparation for damage linked to disasters such as that of the Prestige. I have to tell you, Commissioner, that there is great disillusionment in France. The IOPCF is providing no more than 15% and the Structural Funds will not contribute any more than what is provided for under the FIFG. In my opinion, this will do a great deal of harm to the image of the European Union as a whole and to the image of the Commission, in particular.
Lastly, again with regard to reparation for damage, we would like to receive accurate information on the progress made in dealing with the wreck and on what is likely to happen in the future. Are we facing chronic pollution, which will last for years, or is a solution emerging? There has been no response from the authorities for some months now. We need accurate information and we must, if possible, reassure our fellow citizens.
Mr President, Commissioner, I should like to thank the rapporteur and the Commission for making haste and bringing this proposal about so quickly, and also, in particular, for the soundness of the proposal on the accelerated phasing out of single hull tankers in European waters. It is sad that the Prestige accident proved necessary for us to take action once more, and to finally convince the Council that we have to make policy together and that it was necessary to strengthen the Erika packages with the present measures.
I myself have another two amendments, which concern the Annex to this proposal. Firstly, as a liberal, I do not like to see a discussion on State aid to the shipping sector in an important proposal such as this. I recognise that action is badly needed, preferably through the WTO, to put an end to the dumping of ships on the world market by countries in the Far East. I hope that the European Commission also appreciates the necessity of this. I firmly believe in the strength of the European shipbuilding sector, however. Short-term aid does not seem to me to be efficient. I think that my own amendment concerning recital 7a is a good supplement to the otherwise excellent report.
My second amendment expresses the great responsibility that I feel regarding the consequences of the accelerated phasing out of single hull tankers by this EU policy. I firmly believe that this must be accompanied by binding rules requiring all EU shipowners and all EU flag State ships to actively scrap phased-out tankers in a responsible manner. In the case of cars we have an end-of-life vehicle directive. I think that something like that must also apply here. In short, see recital 5a. Storing surplus oil tankers on the coast of Bangladesh and India causes greater disasters and has greater consequences than the Prestige disaster, and that was terrible enough.
There are already initiatives enabling the commercial scrapping, on market terms, of ships in Europe in an environmentally responsible manner. This is waste management. The practice of disposing of ships out at sea and the rotten scrapping of these in poor regions must be a thing of the past. I hope, therefore, that double hull tankers will in future really be safer, partly also as a result of port State controls.
I personally endorse, as does my Group, the Commission's aim in introducing this regulatory measure, which, in any event, we support. We have to say, however, that it has been a long time in coming, since we have already endured the Prestige disaster, which happened when the ship should no longer have been at sea according to the terms of the Commission's initial proposals. The measure is overdue and falls well short of what is required. The Union should adopt political and legislative measures to ban single hull ships carrying dangerous goods such as petroleum derivatives from sailing anywhere in waters under European Union economic control, and not just ban such ships from entering Community ports and using Community anchorages, as the Regulation does.
We would like, furthermore, to see 'sensitive coastal areas' defined in this Regulation, and entry to them restricted for oil tankers posing a particular risk. In any case, we must be aware - and the blame lies with certain Member States of the European Union and with this House - that, over and above the proposals for double hulls, which we support, there are no political and legislative measures either in place or envisaged capable of preventing a fresh disaster if a new Prestige case were to occur. We Galicians are vividly and painfully aware of this fact. After this Regulation, and even in spite of it, a new Prestige may once again sail off the shores of Galicia and other affected countries; there is no law to prevent it.
Mr President, in its Resolution of November 2002 and following the sinking of the Prestige oil tanker off the Galician coast, Parliament called for the Council and the Member States to speed up the application of the measures adopted within the context of the Erika I and Erika II packages, such as the introduction of double hull vessels.
We therefore welcome the draft Regulation presented to us by the Commissioner, but we still feel that the gradual introduction of double hull vessels by the Union is an insufficient, if necessary, measure.
So far nobody has explained to us the percentage reduction in maritime accidents depending on whether the vessel is single or double hulled. Nor has anyone explained what percentage of vessels involved in serious maritime accidents recently had double hulls.
We believe this is a good thing and we are prepared to support the Commissioner in her personal crusade, but we do not want to fail to see the wood for the trees and we do not believe that double hulls are the solution. If only they were, Commissioner.
Although they are not the solution, we do feel they offer advantages which, in our opinion, have not been emphasised enough. Two such advantages are that double hulls force us to assess the condition of our fleet and also force us to renew it.
Increasing maritime safety involves financial costs. That is another matter that we feel is somewhat lacking in the Commission proposal - a little more clarity with regard to funding. We still think, however, that, although age affects the general condition of a vessel, all the experts emphasise that maintenance is a better determining factor than age.
Like so many European citizens who have approached us, therefore, we believe that double hulls will only be effective if accompanied by the corresponding investment in improving the current system of inspections and penalties, which obliges vessels' owners to invest in their maintenance and in improving the social aspect in this sector, as we sometimes have the impression that the Commission would like to tiptoe around this issue.
In this regard I would pass on to the Commissioner the question on everyone's lips: why, in disasters relating to the maritime transport of fuel, are the regions worst struck by this kind of tragedy those that are most closely linked to the sea, relying on commercial, fishing and naval construction ports? In both Brittany and Galicia the shipyards have all but vanished, leading to industrial desertification of entire areas, and yet, the way things are, it does not seem as though these shipyards are going to benefit most from this Regulation. Korean shipyards, which are more competitive and have no problems regarding compatibility and State aid, will benefit most.
This means that public opinion has the impression that the Commission is being inconsistent. Yes to double hulls, therefore, but only if the requirements and quality of renovated vessels comply with European construction quality standards, environmental standards, social standards and quality standards. I would also ask whether Korea meets these requirements, which are increasingly compulsory for our European citizens. What is a dirty vessel? Will we find, due to the application of this Regulation, some recently built dirty vessels with double hulls?
Mr President, Commissioner, ladies and gentlemen, firstly and most importantly I wish to congratulate the rapporteur on the efficient, proper way in which he has proceeded with this report. When it comes to this problem of marine oil pollution, the citizens of Europe, as well as the environment and the maritime sector, expect a Europe that takes strong action. I think that we have succeeded in this. I think that the proposals on the table here are the most attainable. In the longer term, I should also like to see the other proposals my group has presented return in the form of a directive. They are as follows: redefining heavy fuel oil as waste, establishing a European coastguard service, and an obligatory percentage of ship inspections per port and not per Member State: otherwise, in 15 years' time, we shall have the same problems with the double hull tankers. I have two further remarks.
The first of these relates to shipbuilding. The European shipbuilding sector is doing particularly badly. Tightening up the Erika package has the potential to breathe new life into the sector. The Commission can present proposals on this.
Secondly, I share the concern of my fellow Member Mr Vermeer regarding the worldwide measures. There is the danger of this leading to Europe exporting oil slick disasters. I therefore advocate banging our fist on the table at the International Maritime Organisation to press for single hull tankers to be phased out for good worldwide, ahead of schedule.
. (ES) Mr President, I would like to thank the rapporteur, Mr Piecyk, once again for his wonderful work and also for his speed. There is no question that we have all pooled our efforts, because we are all aware that it was urgent for us to do so.
We rather have the feeling that the Erika I and Erika II packages have unfortunately come late, and that we must try to prevent being too late for a new Erika, a new Prestige or a new disaster. We must do everything we can to prevent this happening again. In this regard, I would like once again to thank the rapporteur.
I must reply and make it clear that we are prepared to accept all the amendments proposed by the Committee on Regional Policy, Transport and Tourism, though with some modifications to the wording.
Amendment No 3 requires the Council and the Member States to issue the Commission with a mandate to negotiate with the International Maritime Organisation; the honourable Members are aware that, although we do not formally have full powers within the international Maritime Organisation, we are coordinating the latest actions. I would remind you that we have had considerable success recently, multiplying the FIPOL fund by 5. A moment ago Mr Savary told us how clearly insufficient it was in relation to the damage caused by the Prestige accident, and it was also insufficient in relation to the damage caused by the Erika, but in the latter case Totalfina took a responsible attitude and contributed to some of the costs, something which the people responsible for or owners of the cargo are clearly not going to do in the case of the Prestige. That is now crystal clear. But, in the end, within the International Maritime Organisation, we have managed to increase the FIPOL funds by 5, to some EUR 950 million (more than a billion dollars at the current exchange rate) compared to 170-180 million dollars previously. That is a good result.
We are in agreement with Amendment No 3, although there will have to be some modification of the wording.
Amendment No 6 requires the Commission to present a new proposal, in as short a time as possible, in relation to the fuel all ships carry for their own propulsion. This requires an agreement within the International Maritime Organisation, which we are prepared to promote for newly built ships. This amendment therefore also needs some correction of its wording.
Amendment No 7 refers to the shipbuilding industry. Several of the honourable Members have referred to it and are well aware - and my colleague Mr Lamy is here, and it is he who is handling the negotiations - that we have the problem of the clearly unfair behaviour on the part of Korea. We are implementing a series of measures to try to prevent the disappearance of European shipbuilders at a time when Korean shipbuilding and shipbuilding in certain other countries is growing as a result of the substantial state subsidies they receive, leading to entirely unfair competition.
This support for our shipbuilders must clearly be provided by means of the World Trade Organisation and by means of certain types of specific action, but always guaranteeing compliance with the rules on state aid laid down in the Treaty.
Ladies and gentlemen, I would like to take up some of the issues raised here today. Firstly, Mr Piecyk said that this is not a panacea, a point which has been repeated by Mr Purvis and other speakers. Unfortunately, replacing single hull oil tankers with double hull oil tankers will not guarantee that we do not have another sea disaster, either in Europe or anywhere else in the world. But it is one more measure which will allow us to increase safety. Safety depends on a range of measures, all aspects of which must be applied coherently.
In this regard, Mr Savary was absolutely right when he said that the first thing we have to demand is that the Erika I and Erika II packages be applied. As the honourable Members know, the Maritime Safety Agency is operational, with a provisional headquarters, but operational nonetheless, and one of its functions is to guarantee that, in all ports of the European Union, appropriate controls are carried out; that the classification societies carry out their appropriate control obligations. These are elements which must be implemented with all the new requirements and standards we have demanded of both the port authorities and of the classification societies.
The implementation of the Erika I and II packages and the Regulation we are discussing today is simply going to guarantee us a level of safety equivalent to that of the United States. Let us not allow a situation such as the one we have been in for many years, for too many years, which I believe to be inconceivable: that the citizens of the European Union have enjoyed less safety on their coastlines than the citizens of the United States. Following the Exxon Valdez the United States took quick decisions, while in the European Union we have been dragging our feet and not because there had not been other disasters before the Prestige or the Erika. We had the Aegean Sea, the Amoco Cadiz and many others. So what we are doing here is creating equivalent levels of safety.
But that is not enough, and Mr Purvis and Mrs Thors were right about this. We must negotiate with Russia, in particular, but also with our Mediterranean neighbours, and persuade them to introduce systems which are equivalent to ours. I have faith in the crusade referred to by Mrs Miguélez Ramos, and I believe that I am not alone, but that I am accompanied by all the honourable Members and many people outside who have the same concerns as me. We must therefore promote the participation of our neighbours, of Russia firstly, but also of all the Mediterranean countries.
The other day at the Euro-Mediterranean meeting of energy ministers the issues of the double hull, of port controls and of maritime safety were raised and there was support for this issue. And this weekend at the European Union Summit with Russia, Russia has committed itself to supporting the case for double hulls, not only in its own territory, but also, like the Mediterranean countries, in the International Maritime Organisation, because it is of little use if the disaster is caused by a ship in transit.
Finally, the International Maritime Organisation must take steps in relation to the responsibility of the flag state, preventing flags of convenience, which unfortunately often disguise a complete lack of controls and guarantees. We must make progress on the human factor, which is always key and essential - in shipping, in the maritime sector, as in any other sector - and this means, as Mrs Miguélez said a moment ago, and there are proposals on the table, that the issue of the qualifications and abilities of crews is essential, not only within the Community, but also within the International Maritime Organisation and the International Labour Organisation.
Eventually, legislation will have to be modified at international level, at the level of United Nations maritime law, so that the rights of coastal states and coastal populations are better safeguarded and taken into account in a more balanced fashion. We cannot allow freedom of the seas to become simply uncontrolled freedom to sail genuine ecological time bombs.
Mr President, ladies and gentlemen, I believe we are taking a very important step forward, but it is not enough; we must continue to move forward and a key element is the application of what we have already approved.
Commissioner, you pointed out that a range of measures is required. As we have heard in this House, ice-strengthening is also required in certain marine areas. Is the Commission prepared to support this regulation's introducing a binding condition concerning this matter? Or what other measures is the Commission prepared to take?
. (ES) Mr President, at the request of the Finnish delegation, account has been taken of oil tankers in areas of ice formation in the Baltic.
We have not only raised the issue of ice strengthening, in other words, specific safety measures for oil tankers in areas of ice formation, particularly, amongst others, the Baltic sea, with regard to a specific regulation in the European Union, but also within the International Maritime Organisation. We have also raised the issue of sensitive areas within this forum, as requested by some of the ladies and gentlemen here present, as well as the issue of prohibiting the carriage of heavy oils in any single-hull ship, not simply, as is currently the case, with regard to our ports and anchorage areas, but also with regard to any other international port.
Thank you very much, Commissioner de Palacio.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
The next item is the report (A5-0115/2003) by Mrs Erika Mann, on behalf of the Committee on Industry, External Trade, Research and Energy, on regional free trade areas and trade strategy in the European Union (2002/2044(INI)).
Mr President, a parallel process of regional integration has almost always accompanied the multilateral liberalisation of trade in the post-war period. In particular, the 1990's witnessed an exponential increase in the number of regional trade agreements being negotiated. Regionalism refers to the reaction by governments to liberalise or facilitate trade on a regional basis, sometimes through free trade areas or customs unions. In a double WTO context, regional trade agreements have both a broader meaning and a more specific one.
Article 24 of GATT allows for the exceptional establishment of preferential regional trade initiatives, granted that they meet the following criteria: firstly, double WTO members should be notified of the details; secondly, duties and other trade barriers should be reduced or removed substantially on all sectors of trade in the group; and thirdly, barriers of trade to non-signatories should not be higher than they were previously.
Regional trade agreements are not uniform. The coverage and depth of preferential treatment varies from one agreement to the other. One may involve only a few products or sectors, while the other may extend well beyond traditional tariffs to areas such as intellectual property and standards. In fact, a number of RTAs currently being negotiated seem to be anticipating an evolution of the multi-lateral trading system by seeking to cover subjects that have thus far been excluded from or not sufficiently discussed at a multilateral level, such as government procurement, child labour and human rights.
In recent years RTAs have developed into a more complex configuration and there is a growing number of overlapping RTA networks that span across continents at regional and sub-regional level. Being a part of an RTA has its positive political benefits. On a most important level, RTAs have great strategic value and play a role in maintaining geopolitical balance in regions. RTAs are useful signals of a major power interest in the region, and maintaining strong economic and trade ties with all major powers may yet prove to be an effective means of maintaining regional stability.
FTAs should be based on the rule of reciprocity. Having said that, one should bear in mind that trade facilitation and globalisation is highly influenced by the relative development of participating countries. Differences in negotiating skills, technology, financing and quality of infrastructure are just a few of the impediments to the successful conclusion of an agreement involving at least one developing country. Yet the developing world cannot be left out of multilateral trade liberalisation.
Regional integration is the backbone of the European Union. The trade aspect has been an essential component of what has ultimately evolved into a comprehensive political union. It has further served to maintain the EU's external relations with third countries.
The Presidency Conclusions of the Amsterdam European Council of June 1997 outline the basis of the EU's policy on FTAs. This was supplemented by the report to the European Council on the development of trade policy and the preferential agreements of the Community, which sets out the EU's objective of reflecting the nature of the relations with the partners concerned and a broader geopolitical environment. In the same document, the Commission goes on to state that the trade policy - particularly the FTA aspect - allows for the simultaneous development of a relevant regulatory framework in a more comprehensive manner than that currently allowed by the relevant multilateral framework and timeframe of the WTO.
The EU is slowly moving away from the establishment of traditional FTAs with its main trading partners. It is seeking deep integration and looks for convergence on regulatory regimes. The European Parliament and the report by the Committee on Industry, External Trade, Research and Energy support this approach by the Commission.
The Commission puts the multilateral approach first, which is also supported by the committee. However, despite strong economic relations, the EU does not have a single FTA in Asia. An FTA with an Asian country will anchor the presence of the EU in that region. Regional leaders in ASEAN have indicated that agreements such as that proposed by Singapore to the EU would not endanger regional relations. Rather, as long as the agreement offers scope for extension within the ASEAN region, it could boost momentum.
From a strategical viewpoint, the commercial presence of the EU would also counterbalance the influence and dominance of China and the United States. I hope that in the vote tomorrow my colleagues will support an agreement with Singapore, which I hope we could sign in the near future. I know the Commission has some reservations on this. However, it has already signed an extensive political agreement with the ASEAN region. Therefore I am convinced that in the near future there will be a mutual understanding between at least the ITRE Committee, the Commission and hopefully Parliament in its vote tomorrow.
. (FR) Mr President, this own-initiative report by Mrs Mann on regional free trade areas addresses two central aspects of the Union's trade policy. The first is the issue of trade policy being used as a strategic tool within external relations, particularly where development policy is concerned. The second concerns the relationship between the multilateral approach and the bilateral approach. Before addressing these specific points, I should like to thank Mrs Mann for her excellent report and for the spirit of cooperation in which she has worked, which has made it possible for us to exchange ideas and information over a considerable period of time now, something which I believe has enabled us both, Parliament and the Commission, to move forward in our thinking.
As Mrs Mann has just said, our approach continues to be based on the Amsterdam Conclusions of June 1997. The Union's trade policy works on two complementary levels: the multilateral level first, that of the World Trade Organisation, and the bilateral level next, which is now increasingly regional. These two levels are justified, firstly by the fact that unilateralism is not an option for the European Union, and this is something that we have known for a long time. Secondly, since our priority is multilateralism, regionalism - or our bilateral agreements - complement this multilateral choice, the second level being as it were subordinate to the first. Seen in this light, regionalism is not a kind of ersatz multilateralism, but complements a fundamental choice, which is that of the World Trade Organisation. We actually believe that the globalised markets need common rules and global institutions to regulate them. The Union's faith in the multilateral approach, which it had ten years ago, is even stronger today. We want to manage globalisation; we want to reduce the destabilising effect of a number of factors. That is why an approach based on a multilateral trading system is our priority, as moreover is reflected by the agenda that was adopted in Doha. On this basis, I think that there is a very broad consensus between the position expressed by Mrs Mann and that of the Commission.
For the time being then it is the multilateral approach that is our number one priority, and that is why we have postponed any decision to launch new negotiations on free trade areas until the round that we began in Doha is completed. In addition to this time constraint, we think that any new initiative in this field should be duly justified and meet a number of conditions. Firstly, it must be compatible with the WTO, and Mrs Mann reminded us of the rules in this respect. Secondly, a bilateral agreement should provide added value compared with the WTO, and when I say that I am thinking of the value of the WTO at the end of the Doha round. Thirdly, and finally, a new initiative should not distract us from our multilateral priority.
Does this mean that we are neglecting free trade areas? No. The Union has been a major user of these regional negotiations. Moreover, we are working very actively on a number of them, with Mercosur and with the Gulf Cooperation Council, and we recently concluded agreements with Chile and Egypt, amongst others. These agreements, both the ones that we have concluded most recently and those that we are in the process of negotiating, have some characteristics that are rather new compared with the traditional concept of a free trade area. We have as it were moved on a generation.
Moves to liberalise trade in goods and services now increasingly go hand in hand with the adoption of new bilateral rules that go beyond multilateral rules. A second characteristic of this new generation of agreements is that the Union is increasingly seeking to develop region-to-region relations. Examples are Mercosur and the Gulf Cooperation Council, but also the Andean Community, Central America and South-East Asia - I will come back to this in a moment - or even the regional negotiations that will shortly be getting underway in Africa. We actually think today that it is this regional approach, bringing together several of our partners, that may bring greater economic benefits, since as it were the regional integration of our partners increases the market potential and makes the regulatory work more cost-effective. This is what Mrs Mann a moment ago called deep integration and it is initiatives of this kind that we are in the process of launching, including with South-East Asia in the form of the very recent cross-regional EU-ASEAN initiative launched just over a month ago in Laos, in Luang Prabang. Our intention is to start an action programme focusing on the main regulatory priorities of the two sides. This is also the approach that we have adopted in our relations with Canada and it underpins our work with the Andean Community and Latin America.
To summarise the Commission's position on this point, I will say that the fact that President Prodi has not launched any new initiatives for free trade areas is not a sign of passivity but a deliberate choice. This is clearly explained by the priority that we have accorded to Doha, but also by our conviction that free trade areas in the traditional sense of the word are not really the right instrument for opening up trade in the twenty-first century and that we now need to modify this format. This, by the way, is also what guides us in our relations with developing countries, something to which Mrs Mann devotes considerable space in her report. We think, like her, that although there are advantages to opening up trade, these advantages only become a reality if several conditions are met. Firstly, market access is necessary for developing countries, but it is clearly not enough on its own to bring direct benefits in terms of growth and employment. A decisive ingredient needs to be added, which is aid to strengthen trade capacities. That is what we are providing at multilateral level. We are also providing it in the preparations for the negotiation of regional economic partnership agreements with our ACP partners.
Are we entirely in agreement then? Not quite. And since we do need to identify a few areas where we differ, I have looked very hard and will mention two before concluding. The first concerns the idea mentioned by Mrs Mann of opening negotiations with Singapore with a view to creating a free trade area. We are not convinced at this stage that such an initiative would indeed boost momentum in the region. For the reasons that I have just given, Mrs Mann, our preference is therefore still for a joint approach with the ASEAN countries. We are also hesitant about the idea that you put forward in your report that the Union should undertake to fill the gap in the budgets of developing countries caused by the reduction in customs duties. For the time being there is no proof of customs duties being lost, especially if the volume of trade were to increase as we hope it will, both in a South-South direction and in a North-South one. We are not ruling out this idea, but in the light of the data that is currently available it does seem premature.
These are the two minor reservations that I should like to voice on behalf of the Commission. Nevertheless, it is clear that our reaction to your report is dominated to a very large extent by areas where our views converge. I would add that it is a great advantage for the Commission to have its strategy and positions supported by the European Parliament in international negotiations. For all of these reasons, I see this report as confirming the high quality of our working relations and would like to thank Mrs Mann once again for her excellent report.
Mr President, first of all I would also like to congratulate Mrs Mann on her report.
We are all aware of the fact that trade relations are a factor in economic growth, but it is equally true that not all countries have been able to integrate into the world trade system and take advantage of the opportunities it offers to improve their development, which has increased inequality between rich and poor countries. There is therefore a clear need to manage globalisation by means of multilateral standards drawn up from a policy perspective in order to make trade relations at world level a beneficial force for all, which contributes to the objective of eradicating poverty and achieving fair, sustainable development.
It is therefore important for the European Union to define a trade strategy that places the specific needs of less developed countries at the heart of trade negotiations, in order to make possible the gradual incorporation of these countries into the multilateral trade system. In fact, the right of access - including non-reciprocal access - of poorer countries to the markets of developed countries is vastly insufficient for guaranteeing genuine development of trade flow if - as you yourself pointed out, Commissioner - we do not simultaneously strengthen their capacity for industrial and agricultural development, respect for the rules in force in the importing countries and familiarity with trade circuits, as well as their administrative capacities and their financial institutions.
For precisely this reason, the Committee on Development and Cooperation fully supports the incorporation of the development aspect into the Doha agenda and welcomes the impetus provided to this end by the European Union, and specifically yourself, Commissioner Lamy, in order to promote this development aspect. At the same time, however, it considers that it is vital to ensure coherence between multilateralism and regionalism, between the rules established by the World Trade Organisation on the liberalisation of regional trade and the development of areas of free trade, including the proliferation of agreements between countries and regions with very different levels of development, because it believes that only this way, with this coherence, will we be able to make trade relations a genuine factor in development for all peoples and finally eradicate poverty.
Mr President, Commissioner Lamy, ladies and gentlemen, I would like to express the firm support of the Group of the European People's Party (Christian Democrats) and European Democrats for Mrs Mann's report on regional free trade areas and trade strategy in the European Union.
Let me add a few observations. By means of this report, we are setting out the principles by which we trade and cooperate commercially with the world's regions. Of course, it also gives direction and a specific character to the many possibilities open to us there, which we also have at regional level. Our group works on the fundamental assumption that we are thereby able to build up free and fair global trade, and that those countries that have not so far had sufficient opportunity to engage in trade, have the chance, through the establishment of their own free trade areas, to share in this development. I see this - not only in view of what Commissioner Lamy said - as an important guide to the timeframe within which, in the aftermath of Doha, a renaissance of regional trade agreements around the world may perhaps come about. I get the impression the cooperation with certain countries - such as Singapore - can also be the key to regional free trade agreements with regions that are themselves not yet in a position, or not sufficiently advanced, to take partnership further. That is why we should be using the idea of cooperation with Singapore as the prelude to greater cooperation with ASEAN. The specific characteristics of the region present us with a broad spectrum of diverse possibilities, which must of course remain subject to the World Trade Organisation. The development of, for example, the West African market also requires, not only that we open our own market, but that West Africa should be put in a position to do better business with Central Africa and Southern Africa, as Mrs Mann pointed out in her report on South-South trade.
Mr President, the own-initiative report by our fellow Member Mrs Mann makes a particularly interesting contribution to the fascinating debate on the relationship between regionalism and multilateralism. I am very much in favour of the multilateral approach, but I also remain convinced that regionalism and multilateralism can strengthen and supplement each other in many respects. I agree with the rapporteur when she says that the European Union must also continue to support and promote regional cooperation and integration in the future, therefore. In addition, the idea of using the establishment of free trade areas as instruments of development seems to me to be a very interesting train of thought, provided that they form part of a general package of reform measures. I should like to point out, however, that, for the benefit of the developing countries, we have to beware of ending up in an inextricable tangle of regional and multilateral initiatives. In my view, today the multilateral approach still deserves to take priority over regional initiatives. In other words, the top priority of the European Union must at this moment be the successful conclusion of the Doha Development Agenda. The discussion on regionalism and multilateralism, as important as it is, must be postponed until then. In any case, Mrs Mann's report constitutes an interesting contribution to this, and for this I thank her.
Mr President, the motion for a resolution that is proposed to us in Mrs Mann's report includes, in paragraph 21, a call for European trade policy to be brought fully within the Community system as such, with exclusive competence for the Community, majority voting in the Council and codecision with the European Parliament.
We cannot go along with this Community fundamentalism, which is based on the idea that only supranational mechanisms are appropriate for this policy, so as to foster greater openness at global level and to sideline the nation states. But opening up world markets, as useful as it may be, is not everything. We also have to recognise that the Member States have societal models and fundamental interests to protect. We therefore need to leave them the means to do so and strike a fair balance between European policy and national interests, between supervision by the European Parliament and supervision by the national parliaments. In our opinion, Mrs Mann's report does not strike this balance.
In particular, there is a need to recognise that taking decisions by a qualified majority in the Council may not always have the desired effect. Let us take a topical example: the Convention on the Future of Europe is reflecting on the possibility of making our entire trade policy subject to the majority rule, thus doing away with the derogations recognised by the Treaty of Nice for certain essential services, in particular cultural services, that this Treaty states continue to require unanimity.
The French Government has protested and requested that unanimity be maintained because it provides greater protection. We approve. But as an aside, why accept this here and not elsewhere? At the same time, an association of large, mainly American, companies, the International Communications Round Table, is obligingly writing to the Convention and to the Commission to sing the praises of the majority rule. This illustrates the fact that in practice this rule would make it possible to ignore opposition from individual nations in specific areas and thus bring down our defences.
That is why we are asking the Convention to look at the bigger picture and to take a more balanced view. First, we need to increase the involvement of national parliaments. Secondly, the majority procedure should only be used for adopting safeguard measures. On the contrary, whenever it is a question of reducing our protection, decisions should be taken by unanimity so as not to damage anyone's interests.
. (FR) Mr President, I had not intended to respond as, until Mr Berthu's speech, all of the speakers had essentially confirmed our deep-seated agreement on the principles.
I should just like to say a few words in reply to Mr Berthu on the subject of whether trade policy should be decided by unanimity or a qualified majority.
Today, Mr Berthu - and this will probably be increasingly true in the future - we live in a world of elephants and in this world power struggles, particularly over trade matters, are largely determined by the weight of the participants.
If the Union wishes to bring its full weight to bear then unanimity is not the way to do so. Experience has shown this. The situation is very simple: in this field either we want to carry weight in the world in which we live and will continue to live, and in that case in a Europe of 25 we need qualified majority voting, or we do not want to - and I certainly understand that this might well be Mr Berthu's point of view; it would not surprise me in the least - in which case we should indeed maintain unanimity.
The idea that unanimity is the best guarantee of sovereignty is something that Mr Berthu has just reiterated. I am not surprised by this and I wanted to draw your attention to it. It is true today where cultural matters are concerned, as it is in other areas.
Mr President, just a few words to say to Mr Lamy that I am not a self-appointed advocate of unanimity in all cases. I did say that majority voting could be useful when safeguard measures were being taken, because in such cases all of the countries have to show solidarity. But when it is a question of reducing our protection, unanimity is, I believe, useful, because it is not right that a majority should be able to impose measures that damage the interests of a minority of Member States.
This is a fascinating debate. I wish we had more time, but unfortunately we do not.
The debate is closed.
The vote will be tomorrow at 11.30 a.m.
The next item is the report (A5-0192/2003) by Bastiaan Belder, on behalf of the Committee on Industry, External Trade, Research and Energy, on the implementation of macro-financial assistance to third countries.
Mr President, the nature and purpose of the instrument which is macro-financial assistance to third countries, are positive and useful. In respect of the policy impacts, it is worth noting that macro-financial assistance from the European Community contributes to economic reforms and structural changes in recipient countries. An instrument as worthwhile as this deserves a solid legal basis, therefore.
It does not currently have one, however. The current legal arrangement concerning the design, preparation conditions, implementation of decisions, monitoring, transparency and accountability of Community macro-financial assistance is inefficient and ineffective, as the procedure at Council level is very lengthy. The current arrangement is also ineffective in that disbursement of funds may take up to two years. Finally, a solid legal basis is lacking owing to the insistence of the Council on using Article 308.
Which legal basis constitutes the required solid legal basis? Article 181a would be the most logical option: economic, financial and technical cooperation with third countries. Here we have a difference of opinion with the Council, which does not like to see macro-financial assistance coming under 181a.
In any case, the Treaty of Nice will be replaced in due course by a new Treaty, which is currently being discussed in the Convention. Up to now, the development of Community macro-financial assistance has resembled budgetary support rather than balance of payments assistance, in terms of the modalities of preparation, implementation of decisions, monitoring of assistance, and accountability. Macro-financial assistance as granted by the European institutions under the terms of the Constitutional Treaty would fall under the provisions of Article 28 on economic, financial and technical cooperation measures intended to confront economic, financial or social crises.
In addition, Community macro-financial assistance should be subject to parliamentary scrutiny. It is necessary, therefore, that the European Parliament have codecision powers. Draft Article 28 provides for codecision within a normal legislative procedure, and so I do not have any further comments to make on this. This opinion on the legal basis is widely held in the European Parliament. I hope that the Council and the Commission share this opinion, and therefore provide this good instrument with the corresponding legal basis. We can then reach common agreement, as institutions, on transparency, effective criteria and the implementation of these criteria.
Secondly, it is important to recognise that a solution must be found to the current ad hoc arrangement for the period until the Member States ratify the new Constitutional Treaty. That is why the European Parliament considers it very important that the Commission submit a legislative proposal concerning the transitional period up to the ratification of the new Treaty. This would have to have a dual legal basis and would have to meet two criteria:
a) macro-financial assistance is to be considered as assistance to third countries confronted by a crisis originating in economic, financial or social situations;
b) decision-making procedure based on codecision.
The proposal will of course contain criteria for determining whether a country is eligible for aid. The Council's conclusions of 8 October 2002 on macro-financial assistance, the so-called Genval criteria, are useful and proper. They can serve as criteria in the forthcoming legal instrument if a number of modifications are observed; including the 'exceptional character' criterion, with regard to which the discontinuity clause should be retained. The 'complementarity' criterion invites three comments.
The first is that an independent quantitative assessment should be undertaken by the Commission. Next, there should be careful coordination with other Community instruments as part of a political dialogue with the recipient country. Thirdly, macro-financial assistance shall be supplementary to the resources provided by the IMF and other multilateral institutions.
This does not, of course, preclude the EU holding its own view. The 'conditionality' criterion is concerned with the interdependence of the recipient country's economy with that of the EU. In addition, measurable macro-economic criteria and reforms in the recipient country are crucial.
An indication that the European Parliament is serious about improving the instrument is the fact that Parliament will consider deferring approval of budgetary appropriations concerned with macro-financial assistance until a proper legislative proposal is submitted. We all hope, of course, that it does not come to the European Parliament withholding its aid to this instrument.
By way of conclusion, I should like to thank my fellow Members, in particular, for their constructive cooperation. I should like the Council and the Commissioner to indicate whether we can agree on the above-mentioned approach.
Mr President, the own-initiative report that Mr Belder has just presented is both exhaustive and forward-looking. It will certainly give the Commission food for thought where macro-financial assistance to third countries is concerned.
We share the view that Mr Belder has just expressed that we are currently suffering from a genuine lack of flexibility and from the fact that all aspects of the decision-making process in the field of macro-financial assistance to third countries are extremely cumbersome. He is right to stress that these cumbersome procedures and this lack of flexibility are due to there being no specific legal base or framework regulation setting out the criteria and conditions for granting macro-financial assistance to third countries and that this gap forces us to have recourse to Article 308 of the Treaty on a case-by-case basis. Clearly this is a serious disadvantage, even if in practice the instrument itself has proved - once the decisions have been taken - to be an effective tool for supporting adjustment and reform in those countries that have benefited from this macro-financial assistance: this is confirmed by the recent Court of Auditors report on macro-financial assistance.
On several occasions we have explored the possibility of putting in place a framework regulation, as the report suggests, which would define the conditions for granting macro-financial assistance and as it were put this instrument on the same footing as other instruments for providing financial assistance to third countries. Unfortunately, so far these attempts have failed because for this type of assistance - no doubt because it also implies having recourse to borrowing and lending - the vast majority of Member States wish to retain a decision-making process that requires unanimity on a case-by-case basis, which all sounds very familiar.
The Commission therefore shares Mr Belder's view on this issue of the legal base. Unfortunately the same cannot be said of the Council of Ministers, which, in this case, has the last word. That explains the current situation. We do not think, to be perfectly frank, that it will be possible to bring about any change in the situation before the conclusion of the Convention's work and the next intergovernmental conference. As far as voting by unanimity or by a qualified majority are concerned, our hopes are therefore in the hands of the Members of the Convention, once again.
In the meantime, we will have to continue to manage this instrument, taking into account its inherent constraints, in as flexible a way as possible. To do so we will need Parliament's cooperation: sometimes we feel a little tempted to insist on this absolutely correct legal view and we do not wish this to be to the detriment of this instrument or to complicate it further when we have already said that it is too cumbersome. A difference of opinion over how this macro-financial assistance is decided on - which is certainly justified - should be no reason for us to deprive the partner countries of the benefit of this tool when they need our assistance and are striving to create stability and implement reforms. Its legal base is no good; it is too cumbersome and too complicated, but the aid reaches those for whom it is intended and we would not want these countries, bearing in mind the hopes that they put in the Union's ability to offer them this assistance, to be disappointed by these quarrels, which are admittedly justified, but which are so petty compared with their own hopes.
We are therefore counting on Parliament, in its wisdom, to share this difficulty that we both have to live with, of an instrument that can only evolve if majority voting replaces unanimity in the decision-making process.
draftsman of the opinion of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. (SV) Mr President, as draftsman of the opinion of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I want sincerely to thank Mr Belder for his report and his splendid contribution. We can all see that, instead of a uniform framework for budgetary aid, the EU has a variety of such frameworks. It is a question of macro-economic aid for the Balkans and Eastern Europe and of structural adjustment aid for non-Member States in the Mediterranean region. We are also concerned here with general financial aid to developing countries in Africa, the Caribbean and the Pacific region, as well as with the special aid to the Palestinian Authority and with the new regulation for EU cooperation with Asiatic and Latin American countries.
We in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy find it regrettable that, as was shown by the Court of Auditors in its special report for January 2002, it has not been possible even in the area of macro-economic aid to devise a clear and consistent formulation of the various contributions.
I would therefore venture to state that the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy welcomes Mr Belder's proposal that the Genval criteria be introduced, making it possible for the European Parliament and the national parliaments to exercise effective scrutiny of the forms of aid. This macro-economic aid must therefore only be given on an exceptional basis. It must fulfil necessary political pre-conditions and relate to countries in clear geographical proximity. It must supplement other funding, be subject to conditions and comply with the principle of financial discipline.
It is difficult to see any valid reason for retaining the present system of EU budgetary aid to non-member States, which is opaque and, in all likelihood, unnecessarily demanding in terms of resources. Reform is sought in this area.
In conclusion, I want to say that no macro-economic aid should really ever be given by the EU and that such aid must never degenerate into a reward to the recipient country's government for conducting bad economic policy.
Mr President, we on the Committee on Budgets have been drawing people's attention to how the use of the Guarantee Fund mechanism is a very cheap way for the EU to provide external financial assistance. The guarantees allow countries in difficulties to acquire credit on the international markets more cheaply than they would at normal market rates. As the guarantee has meant that the EU has not suffered any losses owing to defaults in recent years, it shows the criteria for assistance have been working.
The forms of financial assistance provided under the Guarantee Fund have in recent years been macro-financial assistance and blanket loan guarantees given to the European Investment Bank. A ceiling is set for their use, the Guarantee Fund ceiling, which is provided for in the financial perspective.
The Committee on Budgets has been surprised to note that the Commission and the EIB did not take full advantage of the potential of the Guarantee Fund last year. The resources used were wasted and poor countries were not helped.
The use of this aid instrument could be added to the guarantee clauses with small technical amendments that will not in practice cause any problems for the Union's budget. All the institutions are prepared to reduce the provisioning rate of credit from the present level of 9% to 8%. That way we could lower the amount that has to be covered by a corresponding Guarantee Fund transfer for each credit transaction. We could likewise reduce the blanket guarantee given for EIB loans from 65% to 50% of the amount of the loan. This measure would have the same impact on the use of the Guarantee Fund as reducing the provisioning rate. These changes would mean there would be more to distribute out of the same allocation of funds defined in terms of its ceiling. The Commission should promptly propose such measures.
Mr President, I congratulate the rapporteur, Mr Belder, and indeed the European Commission, for producing the interesting 2001 report. Mr Belder has adopted a commendable analytical approach and is looking ahead, taking advantage of this particular moment in time when change looks more possible that it has hitherto.
The macro-financial assistance instrument - one of several - brings about reform efforts. It is associated with the International Monetary Fund and World Bank programmes. It is for exceptional crisis situations. The EU is not an international financial institution but at crisis times our foreign policy objectives can be linked with what we do with macro-financial assistance. It is conditional on the actions of the beneficiary countries.
The 2001 report is an interesting one. It looks at countries, mainly in the Balkans, but also Tajikstan, Georgia and Armenia. It looks in detail at why they have problems, what efforts are being made to solve them and where the problems are. In each country there are balance of payments difficulties, but quite encouraging growth figures in all three. I am pleased to see that analysis has taken place. I hope that the relevant parliamentary delegations will look at the analysis.
Mr Belder is absolutely right, however, to say that the programme is currently inefficient, ineffective and certainly lacks a solid legal base. We have heard from Commissioner Lamy that the moment is not quite right, given the attitude of the Council of Ministers, for changing the legal base, but I sense some optimism that post-Convention, in the next IGC, it may well be possible to move to a much more appropriate legal base with QMV and codecision by Parliament.
In the meantime we hope that the Commission will bring about an in-depth evaluation of the criteria that it uses for the macro-financial assistance and we must do our part. This Parliament does not take seriously enough its monitoring duty. This is an area in which it is essential that we do so. In due course I look forward to legislative proposals from the Commission. Once again I thank the rapporteur.
Mr President, it is mainly in the detail that madness - political madness in particular - becomes apparent. Today sees the start of the Public Prosecutor's investigations. Five years in jail is the threatened penalty, and the scrutiny is rigorous, for the case has a basis in law. I am talking about Mannheim and the arena for World Cup football that is being built there. It appears that, two years ago, work was started on it illicitly, thus - or so those who have brought the case are arguing - putting field hamsters at risk. Although there is no evidence of any single field hamster having died, the machinery of a functioning state under the rule of law is in motion, in a way that you might describe as over the top. The Lord Mayor, against whom the case has been brought, fears for his political future.
Taking up Mr Belder's interesting report, I do not have to quote all the things he lists in it. It mentions money, although none gets spent, and we can quite soberly describe this as inefficient, ineffective, and devoid of any solid legal basis.
What is going on? This is a blatantly typical example of how this Europe of ours does not yet fit together. Reforms are urgently needed, or else how many more dentists, how many more Eurostats, are there going to be for the Commission to stumble over?
Mr President, I should just like to say a few quick words. I should like to express my sincere thanks to the Commissioner for his constructive attitude. I have another quick question: can I infer from your reasoning that you will then be presenting a legislative proposal in the foreseeable future?
Possibly! I apologise, but I answered for him because we are short of time.
The debate is closed.
The vote will be tomorrow at 11.30 a.m.
The next item is the report (A5-0114/2003) by Yves Piétrasanta, on behalf of the Committee on Industry, External Trade, Research and Energy, on the annual report on the MEDA 2000 programme (COM(2001) 806 - C5-0524/2002 - 2002/2235(INI)).
. (FR) Mr President, I should first like to thank my colleagues who have worked so hard on this report, in particular Mrs De Keyser for her work on behalf of the AFET Committee and also Mrs Zrihen. I should also like to thank the European Commission and Mrs Gonzalo, who gave us all of the information that we needed.
I would remind you that the MEDA programme is the tool through which our Mediterranean policy, as formulated in the Barcelona process in 1995, is implemented. The first phase was carried out by the MEDA I programme (1995-1999) and the second by the current MEDA II programme, which was shaped by my and Mr Valdivielso's reports in the year 2000.
This new regulation entered into force on 15 December 2000 and we have been able to analyse how it has worked up to the end of 2002. The conclusions on MEDA I had given rise to numerous concerns, the overall payment-to-commitment ratio between 1995 and 1999 being only 26%.
The main causes of this relative failure were identified as the length of the negotiations, the complexity of the programme's procedures, the multi-annual nature of some projects and the limited administrative capacity of the MEDA countries, together - it has to be said - with a lack of administrative resources in the committee in charge of managing this programme, obliging it to delegate work to Technical Assistance Offices, whose involvement proved to be ineffective.
MEDA II is not restricted to fostering the creation of a free trade area in the Mediterranean by 2010, but enhances the previous economic cooperation in the Mediterranean with a social, cultural and environmental strand. For the period from 2000 to 2006 this programme has an overall budget of EUR 12.75 billion, made up of European Union funds and loans from the European Investment Bank.
In summary, having analysed the situation in the documents that we have tabled, we would draw the following conclusions.
Firstly, we note that MEDA II represents a marked improvement on MEDA I, thanks to the creation of the EuropeAid Cooperation Office in the External Relations DG. Thus, we have moved from an overall payment-to-commitment ratio of 26% in MEDA I to 37.4% in 2000, 53% in 2001 and 92.9% in 2002, an overall ratio for MEDA II of 59%. To achieve this, the Technical Assistance Offices have been dismantled and eight delegations have been set up (in Algeria, Tunisia, Morocco, Egypt, Jordan, Syria, Lebanon and the West Bank), with a representation only in Gaza. These delegations can take action more readily, as they have Commission representatives and clearly identified resource centres in each country.
Secondly, the comitology has been simplified. A methodological guide was published in March 2002.
Thirdly, as we have recommended several times, Parliament is very mindful of the links that need to be established between the granting of aid and the respect of human rights by the various countries, and we ask for an annual report on this.
Fourthly, we want there to be regular monitoring of the observance of democratic principles when projects are chosen, not just through the bilateral negotiations between the Union and the countries concerned, but also involving civil society and NGOs in this process and ensuring that the gender criteria, in particular regarding the participation of women, are respected.
Fifthly, we stress the need to further develop South-South relations and not just bilateral relations, which even today absorb more than 85% of funds.
Sixthly, we take into account the work underway in the European Convention seeking to meet the five challenges for the MEDA countries: demography, employment and migration, globalisation, diminishing natural resources and the environment and human rights.
Seventhly, we suggest that the sixth framework programme of research should be used for carrying out research in the fields of the environment, agriculture - with the aim of ensuring food sovereignty - and in particular water management, and suggest that more emphasis be put on renewable energies. We recall that the Mediterranean Basin has the greatest variety of agricultural specimens and seeds of all temperate areas: these must be preserved. We want more attention to be paid to agrodiversity and to implementing projects involving farmers, tradesmen, consumers and SMEs. Finally, we want all of the opportunities afforded by the information and communication society to be developed, in particular electronic communication.
Finally, let us note that all of this work under MEDA is currently being done against the difficult background of the post-war situation in Iraq, the resolution of difficult problems in the Middle East, the peace process, in particular between Israel and Palestine, and the new balance established by the Treaty of Nice with enlargement to 25, and here we need to continue our efforts to ensure that this is not a pretext for sidelining Mediterranean cooperation.
That is why we support the creation of a Euro-Mediterranean foundation for dialogue between cultures and civilisations, as well as a monitoring centre for migratory flows, a Euro-Mediterranean investment bank and a Euro-Mediterranean parliamentary assembly, which would play a decisive role in formulating a properly implemented and well-integrated Euro-Mediterranean cooperation policy.
. (FR) Mr President, I should first like to thank Mr Piétrasanta for the important work he has done in drafting this report, which mainly concerns the year 2000, a year of transition for the MEDA programme, as he has just pointed out himself. Generally speaking, we agree with the remarks that he has just made on the substance of the report. I will first make two comments on the political issues he has just mentioned before moving on to more operational considerations.
On the political points, and in particular the link between this type of programme and improving the situation in terms of political reform, we agree that we need to continue our efforts along the lines that he has just indicated, and that is why the Commission has just adopted a communication that seeks to give fresh impetus to the work being done in the field of human rights and democratisation in cooperation with our Mediterranean partners. Moreover, this communication also constitutes a partial response to the comments made in the Arab Human Development Report - a document that UNDP was brave enough to table last year - and proposes strengthening the political dialogue on this subject and drafting action plans on human rights and democratisation with our Mediterranean partners, the initiative as a whole being supported by the MEDA programme.
We also agree with a second political point that was mentioned by Mr Piétrasanta: the objective of greater participation by civil society in MEDA. We have, for instance, extended the Tempus programme to our Mediterranean partners, encouraging exchanges in the field of higher education, and we wish to support the efforts being made by non-governmental organisations to formalise the contribution of what we call civil forums to the Euro-Mediterranean partnership as a whole.
So much for the political issues. As far as implementation is concerned, the Commission is pleased with the progress that Mr Piétrasanta has just emphasised. The MEDA programme at issue, MEDA II, has indeed greatly benefited from the reform begun by the Commission in 2000 in the external aid sector with the aim of improving the quality of our projects, their financing and the speed with which they are implemented. Testimony to this - as Mr Piétrasanta has just said - are the efforts that have been made to devolve power and dismantle the Technical Assistance Offices, in which we are aware that this Parliament has for many years taken a keen interest. In fact the devolution process in the Mediterranean area is now almost complete, with the exception of the West Bank and Gaza, for reasons which are, alas, obvious. In any case, in Egypt, Morocco, Tunisia, Algeria, Jordan, Lebanon and Syria, work to devolve power will be complete at the end of this year.
Another notable effect is the progress that has been made on implementing the budget, be it the utilisation rate for commitment and payment appropriations - in 2002, 100% of the available funds were used - or the payment-to-commitment ratio, which increased to 75% in 2002 compared with 25% over the period from 1995 to 1999. Finally, concerning past commitments and amounts still to be paid, they had been reduced to EUR 200 million by the end of 2001. At the end of 2002, the amount still to be paid had been reduced by a further 50%.
Clearly then the efforts that have been made have paid off and Parliament's support, which contributed to the Commission gaining increased administrative and human resources in this sector, has not been in vain. You have been able to see, and Mr Piétrasanta quoted similar figures to mine, that the investment you have made, that the Community taxpayer has made through you, has paid off. That is a good thing. It is a great encouragement to the Commission to continue to pursue this policy, as it is to the departments that have worked to implement it, and we do not doubt that the European Parliament will be able to see further progress when it scrutinises the results for 2001 and 2002.
. (FR) Mr President, Commissioner, Mr Piétrasanta and I worked together in perfect cooperation: you will not therefore be surprised to hear the same points stressed again in the few comments that I would like to make.
Of the various points made by the AFET Committee in its opinion, two seemed to us to be particularly important.
The first - and you have reassured us, Commissioner - was the need to ensure that the democracy clause in the association agreements is respected and the need to carry out regular and transparent checks on the impact of the MEDA programme on human rights, and this on the basis of an annual report provided by the Commission in accordance with clear criteria, a precise agenda and training in this field for European officials.
The second point was the importance of establishing an open and tolerant civil society in these Mediterranean countries, in particular by supporting the independence of small NGOs, and in this respect the AFET Committee regrets the fact that so few Mediterranean countries have been selected in the horizontal democracy programmes under the EIDHR and that, for example, neither Morocco nor Egypt, where civil society is active yet still fragile, will benefit.
This was and still is Europe's vision of a transition towards more democracy in the countries of the Mediterranean, a transition supported by MEDA funding, by various different instruments, but also by a dialogue, in the form of a forum today and perhaps a Euro-Mediterranean parliamentary assembly tomorrow.
The report was presented in March 2003. A few days later war broke out in Iraq: it represented another vision of the democratic transition, a brutal and tragic vision that many people do not share. The Euromed dialogue is struggling to recover from this war. It will take more than a MEDA programme to get it back on track. Let us hope that the adoption of the Middle East roadmap by the Quartet will be the first step towards doing so and a genuine sign of hope.
Commissioner, we would like to thank you for drawing attention to two political points. Mr Piétrasanta's report on the MEDA programme is widely supported and a joint effort: we really do have the same aims. The two political points on which you based your speech are, firstly, the importance of the role of the Mediterranean as a European border and also as an area which is the focus of a substantial chunk of our Union's foreign policy, and, secondly, the fact that the Commission certainly made its measures very tangible and more timely in the transition from MEDA I to MEDA II. Indeed, in our meetings with the countries on the southern shore of the Mediterranean, we have been constantly reminded of the need for different administration timetables. In this connection, we note that the Commission is making a considerable effort.
I will not, of course, list the points already mentioned by the rapporteur. I would like to focus on a number of political requirements which go hand in hand with the action programme. We certainly need to identify new social action programmes and, above all, we need to concentrate on protecting people with disabilities as well as new forms of cooperation concerning the protection of children. In the context of the situations on which you, Commissioner, are focusing, we would point out the need, with a view precisely to foreign policy and the role of the European Union, to insist on the conclusion of the Syria/EU negotiations in order to complete the network of Euro-Mediterranean association agreements, just as we must proceed as soon as possible with the selection of the funding programme planning projects which is at present suspended in Israel and Palestine, for they could play a very important role in this part of the Mediterranean region.
I will end by stressing the need for a parliamentary assembly, for that is the political forum in which a solution could well be found to many of the processes currently in progress.
Mr President, Commissioner, ladies and gentlemen, seven years after the Barcelona Conference that launched the Euromed partnership, the European Parliament has an opportunity, through Mr Piétrasanta's report, to take stock of MEDA, this policy's financing instrument. I would like to take the opportunity to underline the excellent cooperation that we have enjoyed in the drafting of this report.
The tense international situation provides further evidence every day that the economies and societies in the Mediterranean Basin need to evolve to become more prosperous, more socially cohesive and more democratic. This is in fact the only way, we are convinced, that we can work effectively to increase the stability of these regions and combat terrorism in the long term.
The twofold reform that has taken place, that of MEDA - now MEDA II - and the structural reform of external aid management, has been the source of many new and very promising initiatives, including the creation of the EuropeAid Cooperation Office. Similarly, we have high expectations of the various strategic documents, multi-annual programming exercises and new shortened and simplified procedures. Nevertheless, we would stress the importance of assessing how the resources allocated to the programmes are managed, something which should be guided by a principle that is simple and yet, it would seem, so difficult: the amounts budgeted should actually be spent and spent well.
The Barcelona process is also a project to create a vast free trade area. The new situation gives rise to new questions. Will the momentum behind the European Union's Mediterranean policy survive enlargement? What is happening about South-South cooperation or interregional cooperation?
Finally, we should not forget that it is in our interests for the funds to be distributed in such a way that they target in particular priority areas, such as social cohesion, the development of democracy, human rights, support for civil society, the specific situation of women, culture, youth and sustainable development. Over the next few years we will therefore continue to assess progress along these lines under the Commission's attentive gaze.
Mr President, I would like to congratulate Mr Piétrasanta, and the Commission itself, because of all the MEDA programmes that have been presented on this subject, of all the proposals, this is perhaps the most realistic and practical and, to a large extent, the one which demonstrates that it is dealing with reality.
In this regard, for example, I believe that for the first time we have distinguished terrorism as such, as an act that is distinct from government responses - which should also be condemned. Terrorism has been identified as a phenomenon that should be condemned in its own right and eradicated.
It is very interesting that the road map and other measures to support Iraqi integrity have been raised. However, I would like to say, and in this I agree with Mr Piétrasanta, that our Mediterranean policy has a number of black holes or black spots and is essentially unbalanced. I feel we need to make an effort to render it more coherent.
For example, like Mr Piétrasanta, I feel there has been very little investment in capacity building and the structure of certain administrative bodies that could achieve democracy. Given the structure of the countries, and of many of their economic administration services, amongst others, it is very difficult, because democracy does not consist of holding elections, but of building an entire system, which needs to be far more visible and systematic. Furthermore, we need to help the Mediterranean countries with which we are going to cooperate, and which receive a great deal of aid, to understand that the aid must go hand in hand with a deep sense of responsibility, within game rules that do not allow maximum, but minimum tolerance. I am referring, for example, to the administration of the funds received, just as other funds might often also be misused or used to finance oppression.
I believe we need to show that democracy means a consolidated, transparent State. Without this there can be no democracy, let us not delude ourselves. I would say the same for the Assembly we are trying to create. We must be demanding and set democratic conditions that must be fulfilled. Otherwise we will only achieve unbalanced representation.
The debate is closed.
The vote will be tomorrow at 11.30 a.m.
(The sitting was suspended at 10.20 p.m.)